Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 1 of 64 Page ID #:1694



   1   Shayla Myers (SBN: 264054)
   2   Mallory B. Andrews (SBN:312209)
       LEGAL AID FOUNDATION OF LOS ANGELES
   3   7000 S. Broadway, Los Angeles, CA 90003
   4
       Tel.: (213) 640-3983
       E-Mail: smyers@lafla.org
   5           rganschow@lafla.org
   6
       Attorneys for Gladys Zepeda, Miriam Zamora,
   7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
   8
   9   Additional Attorneys on Next Page
  10
                                 UNITED STATES DISTRICT COURT
  11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
  14
       MIRIAM ZAMORA, ALI EL-BEY,                      )
  15   PETER DIOCSON JR, MARQUIS                       )   SECOND AMENDED COMPLAINT
       ASHLEY, JAMES HAUGABROOK,                       )
  16
       individuals, KTOWN FOR ALL, an                  )
  17   unincorporated association;                     )   42 U.S.C. § 1983: Fourth and
       ASSOCIATION FOR RESPONSIBLE                     )   Fourteenth Amendments, United
  18
       AND EQUITABLE PUBLIC                            )   States Constitution; Cal. Const., Art. I,
  19   SPENDING, an unincorporated                     )   § 7, 13, Cal. Const.; Cal. Civ. Code §
  20   association                                     )   52.1; Cal. Gov’t Code § 815.6; Cal.
                          Plaintiff(s),                )   Civ. Code § 2080 et seq.
  21
                                                       )
  22                 vs.                               )
                                                           DEMAND FOR JURY TRIAL
  23                                                   )
       CITY OF LOS ANGELES, a municipal                )
  24   entity; DOES 1-7,                               )
  25                     Defendant(s).                 )
                                                       )
  26
  27
  28



       _________________________________________________________________________________________________
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 2 of 64 Page ID #:1695



   1   Catherine Sweetser (SBN: 271142)
   2   Kristina Harootun (SBN: 308718)
       SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
   3   11543 W. Olympic Blvd.,
   4
       Los Angeles, CA 90064
       Tel.: (310) 396-0731
   5   Email: csweetser@sshhlaw.com
   6
              kharootun@sshhlaw.com

   7   Attorneys for Plaintiffs.
   8
       Benjamin Allen Herbert (SBN: 277356)
   9   William L. Smith (SBN: 324235)
  10
       KIRKLAND & ELLIS LLP
       555 S. Flower St, Los Angeles, CA 90071
  11   Tel.: (213) 680-8400
       Email: benjamin.herbert@kirkland.com
  12
               william.smith@kirkland.com
  13
       Michael Onufer (SBN: 300903)
  14
       KIRKLAND & ELLIS LLP
  15   2049 Century Park East, Los Angeles, CA 90067
       Tel.: (213) 680-8400
  16
       Email: michael.onufer@kirkland.com
  17
       Attorneys for Plaintiffs, Ktown for All, Janet Garcia,
  18
       Pete Diocson Jr., Marquis Ashley, Ali El-Bey, and
  19   Association for Responsible and Equitable Public Spending.
  20
  21
  22
  23
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 3 of 64 Page ID #:1696



   1                              JURISDICTION AND VENUE
   2         1.     This is an action for injunctive relief and damages pursuant to 42 U.S.C.
   3   § 1983 based upon the continuing violations of Plaintiffs’ rights under the Fourth,
   4   Fifth, and Fourteenth Amendments to the United States Constitution. Jurisdiction
   5   exists pursuant to 28 U.S.C. §§ 1331 and 1343 based on 42 U.S.C. § 1983 and
   6   questions of federal constitutional law. Jurisdiction also exists under the Declaratory
   7   Judgment Act, 28 U.S.C. §§ 2201(a) and 2202. This Court has supplemental
   8   jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367, as it arises
   9   from the same case or controversy as Plaintiffs’ federal claims.
  10         2.     Venue is proper in the Central District because all of the events and
  11   conduct complained of occurred in the Central District.
  12                              PRELIMINARY STATEMENT
  13         3.     By all accounts, Los Angeles is in the midst of a housing crisis and a
  14   resulting homelessness crisis. According to the 2019 Homeless Count1, there are
  15   approximately 36,300 people in the city of Los Angeles who lack a fixed, regular, and
  16   adequate nighttime residence.
  17         4.     This crisis did not occur overnight. For decades, the number of people
  18   experiencing homelessness in Los Angeles has risen steadily, as housing costs in Los
  19   Angeles have soared and wages have remained stagnant. While city leaders have
  20   failed to address this crisis, more and more people have ended up homeless on the
  21   streets of Los Angeles.
  22   ///
  23
  24
             1
              The Los Angeles Homeless Count is a point-in-time count conducted each
  25
       January throughout Los Angeles County by the Los Angeles Homeless Services
  26   Authority (LAHSA), a joint powers agency of the City and County of Los Angeles.
  27   The point in time count is mandated by the U.S. Department of Housing and Urban
       Development, which approves the methodology. The count is conducted by
  28   volunteers, and the statistical analysis is done by the University of Southern
       California.

                                                    1
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 4 of 64 Page ID #:1697



   1        5.      And there has been little progress towards abating the crisis. Currently,
   2   there is a massive shortage of affordable housing units in Los Angeles: an annual
   3   study released in May 2019 found that Los Angeles County needed more than 515,000
   4   additional affordable units to house the area’s very low income population. 2 In 2019,
   5   a Los Angeles renter earning minimum wage ($13.25 an hour) would need to work 79
   6   hours per week to afford rent for a one bedroom apartment,3 and more than 720,000
   7   households in Los Angeles County are severely rent-burdened, meaning that the
   8   household spends more than 50% of their household income on rent.4
   9        6.      As a result, every month, thousands of people fall into homelessness. So
  10   even as the City of Los Angeles (“the City”) has attempted to address this crisis by
  11   facilitating, funding, and encouraging the construction of new housing, any progress it
  12   has made has not kept pace with the number of new people becoming homeless. Year
  13   after year, this number continues to rise, and in 2019, the number of people who
  14   became homeless far outpaced the number of people who are moving into housing.
  15   This imbalance led to a 16% increase in the number of people who are homeless in
  16   Los Angeles, one of the largest year-to-year increases in recent years.
  17        7.      In addition to the shortfall in affordable housing, there are insufficient
  18   emergency shelter beds in Los Angeles for its homeless residents. According to an
  19   inventory of shelter beds conducted by the Los Angeles Homeless Services Authority
  20   (LAHSA) in 2018, Los Angeles needed an additional 23,000 shelter beds to provide
  21   even the most basic shelter option for the city’s unhoused population. During the
  22
  23
  24         2
               According to the California Housing Partnership Corporation, “Los Angeles
       County Annual Affordable Housing Outcomes Report,” May 2019, the City needs
  25
       516,946 additional affordable rental units to affordably house all of the county’s very
  26   low and extremely low-income residents.
  27
             3
               The Federal Home Loan Mortgage Corporation, “Rental Burden by
       Metropolitan Area,” 2019.
  28         4
               Joint Center for Housing Studies of Harvard University, “The State of the
       Nation’s Housing,” 2018.

                                                   2
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 5 of 64 Page ID #:1698



   1   winter months, the City and County add approximately 1,146 additional shelter beds
   2   through the Winter Shelter program, but that program runs only from November to
   3   March, at which point, the beds are not available again until November, and the
   4   individuals who resided in the beds are once again left to sleep on city streets and in
   5   other public spaces.
   6         8.     Measures to quickly increase the stock of emergency shelters for people
   7   living on the streets have proven inadequate. In 2018, the City launched A Bridge
   8   Home, the promise of which was to construct temporary shelters in each of the City’s
   9   15 City Council districts, with a goal of providing 1,500 of the more than 20,000
  10   needed shelter beds. Even opening these shelters, which were intended to be
  11   temporary and available quickly to address the crisis, has proven extremely difficult.
  12   To date, only four Bridge Home shelters have opened, providing only about 150 new
  13   shelter placements for individuals and families.
  14         9.     As a result of this severe shelter crisis and lack of affordable housing
  15   options, when a person loses their housing, there are very few alternatives to them
  16   actually ending up on the street. Of the 36,300 people who are homeless in Los
  17   Angeles, 75% are unsheltered, living in vehicles, tents, and other makeshift
  18   encampments. This is the largest unsheltered homeless population in the country.5
  19   According to the 2019 Homeless Count, roughly 8,000 people in the city of Los
  20   Angeles have only tents and makeshift encampments to provide any shelter at night.6
  21   Another untold number don’t have even that.
  22   ///
  23
  24
  25         5
              Dep’t of Housing and Urban Dev., “The 2018 Annual Homeless Assessment
  26   Report,” December 2018.
            6
              Los Angeles Homeless Services Authority, “2019 Greater Los Angeles
  27   Homeless Count-Vehicles, Tents, and Makeshift Shelters by Geographic Area,” at p.
  28   5.


                                                   3
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 6 of 64 Page ID #:1699



   1        10.     As the number of people living in tents and makeshift encampments on
   2   the streets has increased every year for the past decade, the City has not invested in
   3   adequate public health infrastructure or basic municipal services to respond to the
   4   needs of its residents who are unsheltered. The City has not provided even the most
   5   rudimentary level of municipal services for its thousands of unsheltered residents,
   6   such as bathrooms, handwashing stations, showers, storage, or even routine trash
   7   pickups.
   8        11.     The need for these services is well-documented: since at least 2012, the
   9   Los Angeles County Department of Public Health has repeatedly warned the City that
  10   services like toilets, handwashing stations, and routine trash services are necessary to
  11   maintain adequate public health in areas with high concentrations of people living in
  12   encampments. In 2017, concerns about Hepatitis A prompted the Department of
  13   Public Health to survey select homeless encampments throughout the county and
  14   identify locations with insufficient public health infrastructure to support the
  15   population of residents living in those areas. Every location surveyed in the city of
  16   Los Angeles was found to be lacking; most locations had no infrastructure for the
  17   thousands of people living on the streets.
  18        12.     Following the Department of Public Health’s report, the City
  19   Administrator’s Office conducted its own review and identified 55 locations where
  20   people were living in encampments that were more than a quarter of a mile away from
  21   any kind of publically-accessible restroom. The City launched a pilot project to
  22   provide portable toilets and handwashing stations to five of the 55 designated areas.
  23   Despite the success of this program, the City has provided only five additional
  24   stations, bringing the total number of portable toilets and handwashing stations in the
  25   City to only 10 outside Skid Row.
  26        13.     Most homeless individuals also have no place to store their belongings,
  27   even though the City has long identified this as a critical need for people who are
  28   living in encampments. The City currently funds the BIN, a storage facility for


                                                    4
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 7 of 64 Page ID #:1700



   1   unhoused residents in Skid Row, and a temporary program with 41 storage containers
   2   near the City’s first A Bridge Home location at El Pueblo. Other attempts to build
   3   storage have stalled or failed. As a result, most unhoused people throughout Los
   4   Angeles have no accessible options to store their belongings, other than with them on
   5   the street.
   6         14.     Nor do most unhoused people have places to simply throw out their trash.
   7   Even at most large encampments, the City has not provided trash receptacles or even
   8   routine trash pickups. Many residents attempt to minimize the impact of trash by, for
   9   example, containing their trash to a single area. But without routine pickups, this trash
  10   piles up on city sidewalks. These piles then become magnets for illegal dumping—not
  11   by residents of the encampments, but by others who take advantage of the City’s
  12   disinvestment and leave behind their trash and waste.
  13         15.     As the number of people living on the streets has risen, and with woefully
  14   insufficient investment in public health infrastructure like bathrooms or basic
  15   municipal services like trash pickups, the inevitable and visible impact of
  16   homelessness has continued to increase throughout Los Angeles. And so too have
  17   complaints from housed residents and businesses throughout the city. These
  18   complaints have flooded City Council offices and the City’s 311 complaint system,
  19   which includes “homeless encampments” in its list of nuisance complaints (along
  20   with, for example, illegal auto repairs and illegal sign removal). Housed residents
  21   demand that city leaders address the visible signs of homelessness in their
  22   neighborhoods by removing encampments.
  23         16.     Rather than investing in solutions like bathrooms, handwashing stations,
  24   and trash cans, which would both meet the real and immediate public health needs of
  25   the thousands of unhoused residents in the city, and in turn, would also address many
  26
  27
  28



                                                   5
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 8 of 64 Page ID #:1701



   1   residents’ complaints, the City has responded instead by seizing and destroying
   2   homeless people’s belongings. 7
   3         17.     This is not a new response to unsheltered homelessness in Los Angeles.
   4   In fact, for decades, the seizure and destruction of homeless people’s belongings has
   5   remained a consistent and often singular strategy deployed by the City to erase the
   6   visible signs of homelessness in Los Angeles. And as a result of these practices, the
   7   City has faced almost a dozen lawsuits in the last 30 years, brought by unhoused
   8   residents who allege that the City has violated their constitutional rights by seizing and
   9   destroying their tents, medications, documents, and other items they need to survive
  10   on the streets.8
  11
  12
  13          7
                As discussed infra ¶¶ 87-90, in June 2019, after months of meetings with the
  14   Mayor’s office and political pressure from advocates and organizers, the Mayor
  15
       announced a plan to address growing concerns that that the City was failing to respond
       to the needs of people living on the streets. While the plan purports to focus efforts on
  16   addressing the public health needs of the community, the plan fails to call for adequate
  17   resources to effectuate this shift. For example, while acknowledging that routine trash
       services are of critical importance, the plan calls for just 500 additional trash cans and
  18   pickups for the more than 500 square miles in the city of Los Angeles. Similarly, the
  19   new deployment plan discusses the importance of hygiene resources, but fails to
       provide any increased funding for toilets or handwashing stations. Meanwhile, as
  20
       discussed infra ¶¶ 87-90, the plan calls for increased funding for encampment
  21   cleanups and specifies that LA Sanitation will continue to enforce Los Angeles
  22   Municipal Code 56.11, the ordinance under which the City currently seizes and
       destroys homeless peoples’ belongings.
  23          8 See Schellenberg v. City of Los Angeles, CV 18-07670 CAS (C.D. Cal. 2018);


  24   Cooley v. City of Los Angeles, CV 18-09053 CAS (C.D. Cal. 2018); Mitchell v. City of
       Los Angeles, CV 16-01750 SJO (C.D. Cal. 2016); Los Angeles Catholic Worker v. Los
  25
       Angeles Downtown Industrial District, CV 14-07344 PSG (C.D. Cal. 2014); Hanson
  26   v. City of Los Angeles, No. CV 13-02571 (C.D. Cal. 2013); Lavan v. City of Los
  27   Angeles, No. CV 11-02874 PSG (C.D. Cal. 2011); Noe v. City of Los Angeles, No. CV
       05-08374 AG (C.D. Cal. 2005); Justin v. City of Los Angeles, No. CV 00-12352 LGB
  28   (C.D. Cal. Dec. 5, 2000); Bennion v. City of Los Angeles, C637718 (L.A. Sup. Ct. Feb.
       25, 1987).

                                                   6
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 9 of 64 Page ID #:1702



   1         18.      In 2011, eight unhoused residents of Skid Row sued the City for
   2   unconstitutionally seizing and destroying their belongings, which they left
   3   momentarily unattended on the sidewalk.9 In its defense, the City took the untenable
   4   position that homeless people do not have a constitutionally-protected property
   5   interest in those belongings. First the District Court and then the Ninth Circuit issued
   6   a strong rebuke of that position. The Ninth Circuit “reject[ed] the City’s invitation to
   7   impose this unprecedented limit on the Fourth Amendment’s guarantees”10 and noted
   8   that due process protections attach to people’s belongings, “regardless of whether the
   9   property in question is a . . . Cadillac or a cart.”11
  10         19.      Despite the explicit judicial condemnation of the City’s view of homeless
  11   people’s property rights and the long history of lawsuits that preceded it, the City has
  12   remained steadfast in its position that unhoused people do not enjoy the same
  13   constitutionally-protected property interest in their belongings that housed residents
  14   enjoy.
  15         20.      In 2016, the City codified this position as part of its municipal code. The
  16   Los Angeles City Council amended Los Angeles Municipal Code Section 56.11
  17   (LAMC 56.11) to allow the City to seize and in many instances, summarily destroy
  18   homeless individuals’ belongings. The stated purpose of the amendment to LAMC
  19   56.11 was to “balance the needs of all of the City’s residents.” LAMC 56.11(1). But
  20   the ordinance is far from balanced—as written, it fails to provide the constitutional
  21   protections the Court found lacking in Lavan v. City of Los Angeles.
  22         21.      The City has also constructed a comprehensive strategy to enforce this
  23   ordinance. Through comprehensive cleanups, which are noticed, and rapid responses,
  24   which are not, the City, through the Department of Public Works, Bureau of Sanitation
  25   (“LA Sanitation”) and the Los Angeles Police Department (“LAPD”), routinely seize
  26
  27
                9
                  Lavan v. City of Los Angeles, No. CV 11-02874 PSG (AJW) (C.D. Cal. 2011).
  28            10
                   Lavan v. City of Los Angeles, 693 F.3d 1022, 1031 (9th Cir. 2012).
                11
                   Id. at 1032.

                                                     7
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 10 of 64 Page ID #:1703



    1   and destroy tents, sleeping bags, carts, clothing, medication, important documents, and
    2   other items that homeless residents need to survive on the streets. These actions,
    3   purportedly justified by the ordinance and couched in regulations and bureaucracy, are
    4   remarkably similar to the City’s past actions that courts have repeatedly struck down
    5   as unconstitutional.
    6         22.    LAMC 56.11 and its enforcement evidence the City’s longstanding
    7   refusal to acknowledge that, although homeless residents may not have a roof over
    8   their heads, they are nevertheless entitled to the constitutional protections that every
    9   other resident of the City enjoys. To that end, this ordinance and its enforcement are
   10   simply further attempts by the City to legitimize and bureaucratize what courts have
   11   repeatedly prohibited the City from doing: summarily seizing and destroying
   12   homeless people’s belongings.
   13                                          PARTIES
   14   PLAINTIFFS
   15         23.    JANET GARCIA is an unhoused resident of Los Angeles who lives in a
   16   tent near the Metro Orange Line station in the Van Nuys area of Los Angeles. She
   17   lost her apartment in Van Nuys in March 2017 and has not been able to find housing
   18   she can afford since then.
   19         24.    On or about January 29, 2019, an LA Sanitation crew seized and
   20   summarily destroyed Ms. Garcia’s tent and all of her belongings, including the
   21   cleaning supplies she needed for work, when she momentarily stepped away from her
   22   belongings to go to the bathroom and get ready for work. This is not the first or last
   23   time that Ms. Garcia’s property has been seized and destroyed by the City. On April
   24   29, 2019, during a comprehensive cleanup, LA Sanitation workers took most of Ms.
   25   Garcia’s belongings while she was watching her neighbors’ property so her neighbors
   26   could go with outreach workers—to sign up for unemployment benefits and obtain a
   27   new identification card.
   28   ///


                                                     8
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 11 of 64 Page ID #:1704



    1         25.    On August 14, 2019, Ms. Garcia’s belongings were again seized during a
    2   comprehensive cleanup, after she moved them to an area outside the noticed cleanup
    3   area and left them for the day to go to work. When she returned, all of her belongings
    4   had been seized and thrown away by LA Sanitation.
    5         26.    The repeated seizure and destruction of her belongings has made it more
    6   difficult for Ms. Garcia to look for new housing or even to just keep working, since
    7   each time her belongings are seized and destroyed, she has to replace her cleaning
    8   supplies, along with the rest of her belongings.
    9         27.    GLADYS “JANE” ZEPEDA is a 30-year-old unhoused resident of the
   10   Koreatown neighborhood in Los Angeles. She has lived in Los Angeles for most of
   11   her life. Ms. Zepeda lives with her girlfriend, MIRIAM ZAMORA, a 26-year-old
   12   lifelong Los Angeles resident. Ms. Zepeda and Ms. Zamora have been homeless since
   13   February 2019, when they were evicted from the apartment where they were staying
   14   and have not been able to find another apartment they can afford. They are currently
   15   living in in a tent on a parkway in Koreatown.
   16         28.    On March 21, 2019, LA Sanitation and LAPD were deployed to their
   17   neighborhood and conducted a rapid response at 6th St. and Ardmore, where Ms.
   18   Zepeda and Ms. Zamora were staying. LA Sanitation workers seized and destroyed
   19   the belongings that Ms. Zepeda and Ms. Zamora could not fit into a single 60-gallon
   20   trash bag. Among the items that were destroyed was their tent, which was less than
   21   seven weeks old, tarps that were in good condition, clean clothing, and a small chest
   22   containing most of their important documents. On other occasions, including as
   23   recently as June 11, 2019, Ms. Zepeda and Ms. Zamora have repeatedly lost critical
   24   items they need to survive on the street, including tents, blankets, and food. The
   25   constant threat of losing their belongings has made it difficult for them to look for
   26   work or to get help finding housing.
   27   ///
   28   ///


                                                    9
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 12 of 64 Page ID #:1705



    1        29.     ALI EL-BEY is a 39-year-old resident of Los Angeles. He has been
    2   homeless for approximately four years. For the past six months, Mr. El-Bey has been
    3   living in various locations in the Koreatown neighborhood of Los Angeles.
    4        30.     On or about January 10, 2019, Mr. El-Bey was living on the corner of 6th
    5   Street and Alexandria in Koreatown. That morning, LAPD and Sanitation conducted
    6   a rapid response and instructed Mr. El-Bey that he had approximately 10 minutes to
    7   pack up and move. When he took too long, he was forced to leave the rest of his
    8   belongings behind, including his ID, medications, and tent, which LA Sanitation
    9   summarily destroyed. Since then, Mr. El-Bey has lost other belongings to sanitation
   10   sweeps, including as recently as June 4, 2019.
   11        31.     JAMES HAUGABROOK is a 50-year-old resident of South Los
   12   Angeles. He has lived in South Central for his entire life, and has been homeless there
   13   for the past two years.
   14        32.     Over the past six months, Mr. Haugabrook has been subjected to a
   15   number of rapid responses and had his belongings destroyed as a result. In or about
   16   March 2019, while Mr. Haugabrook was attempting to respond to LA Sanitation’s
   17   demand to limit his belongings to only 60 gallons, sanitation workers threw away a
   18   number of his belongings, including his backpack and all of its contents, which
   19   included medication to treat his diabetes and other important items. On yet another
   20   occasion, Mr. Haugabrook left his belongings for a short period of time, and returned
   21   to find that they were all gone. His neighbors informed him that city workers had
   22   come and thrown them all away. On other occasions, LA Sanitation has conducted
   23   “bulky item” pickups and taken chairs, leaving him nowhere to sit while he is
   24   guarding his belongings.
   25        33.     Mr. Haugabrook has a Section 8 Voucher, and if he is able to find a
   26   landlord that will accept the voucher, he will be able to move off the streets. But he
   27   never knows when LA Sanitation will conduct a rapid response and throw away his
   28   belongings, and he has found it incredibly difficult to actually look for an apartment.


                                                   10
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 13 of 64 Page ID #:1706



    1         34.    PETE DIOCSON JR. is a 50-year-old unhoused resident of the Harbor
    2   City neighborhood of Los Angeles. He was born in Carson, California, which borders
    3   Harbor City, and he has lived in the area for much of his life. He has been homeless in
    4   and around the Harbor City area for the past four years. In April 2019, Mr. Diocson
    5   was living in an encampment on the corner of Vermont and Lomita Blvd with Bella, a
    6   two-and-a-half-year-old dog who helps him deal with his anxiety and makes him feel
    7   safe, less anxious, and less alone. To keep Bella safe at night, Mr. Diocson kept Bella
    8   in a wire kennel that a neighbor donated to him.
    9         35.    On April 24, 2019, LAPD officers and LA Sanitation workers conducted
   10   a comprehensive cleanup on Lomita Blvd, and as part of the cleanup operation, seized
   11   and destroyed Bella’s kennel because they contended it was a “bulky item.” Without a
   12   kennel to secure Bella at night, Mr. Diocson has been constantly worried that Bella
   13   will escape, which makes it difficult for him to sleep and exacerbates his anxiety.
   14         36.    MARQUIS ASHLEY is an unhoused resident of the Harbor City
   15   neighborhood of Los Angeles. He has lived in and around Harbor City for most of his
   16   life. He currently lives at the homeless encampment on Lomita Blvd.
   17         37.    On or about May 21, 2019, as part of a comprehensive cleanup of the
   18   Lomita encampment, LA Sanitation seized and destroyed two carts that Mr. Ashley
   19   uses to move his belongings. One of the carts, which he built himself, was attached to
   20   his bicycle and at the time the cart was seized, he was using it to transport his
   21   belongings from the cleanup area. The other cart was broken, and he intended to fix it
   22   after the cleanup. Instead, LA Sanitation informed Mr. Ashley that the carts were
   23   “bulky items,” and he was forced to surrender them to LA Sanitation. He had to drag
   24   the rest of his belongings out of the cleanup area, and then back to the place where he
   25   stays when the cleanup was completed. The carts were summarily destroyed. After
   26   the cleanup, Mr. Ashley built a new cart to replace the ones that were taken, but he
   27   worries that this cart will be taken as well.
   28   ///


                                                        11
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 14 of 64 Page ID #:1707



    1        38.     KTOWN FOR ALL is an unincorporated membership organization in
    2   the Koreatown neighborhood in Los Angeles. The organization was founded in 2018
    3   to form connections between housed and unhoused residents of Koreatown, and to
    4   advocate for housing and shelters in their community. Its members include housed
    5   and unhoused residents in Koreatown.
    6        39.     As part of its mission to support unhoused residents and to build
    7   connections between housed and unhoused neighbors, Ktown for All engages in
    8   weekly outreach efforts. Through these outreach efforts, Ktown for All gets to know
    9   its unhoused neighbors and provides resources such as food, water, hygiene kits, and
   10   other consumable items that their neighbors need.
   11        40.     The City’s practice of seizing and destroying unhoused residents’
   12   belongings has have perceptibly impaired and frustrated Ktown for All’s mission to
   13   build these connections. As a result of the City’s practices, homeless residents have
   14   been moved around or been displaced from the neighborhood. This has made it
   15   incredibly difficult for Ktown for All to stay in contact with unhoused neighbors.
   16        41.     Because of the City’s unlawful practices, Ktown for All has also had to
   17   devote significant resources that it could have spent on advocating for shelters and
   18   connecting with neighbors, on identifying and counteracting the City’s practices. The
   19   resources it has had to divert as a result of the City’s practices include expending
   20   volunteer hours and scarce financial resources that it would have spent on its advocacy
   21   efforts, to replace an increasingly large number of tents, blankets, and other items that
   22   were seized and destroyed by the City. Ktown for all has also had to expend hours
   23   assisting unhoused residents track down items that were seized by Defendants and
   24   responding to calls from unhoused residents related to sweeps. The constant seizure
   25   and destruction of homeless people’s belongings in Koreatown has also forced Ktown
   26   for All to divert organizational resources away from outreach and advocacy for the
   27   production of affordable housing, to educating members about the policies and
   28   advocacy efforts to stop these unlawful practices.


                                                    12
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 15 of 64 Page ID #:1708



    1        42.     Members of Ktown for All who are unhoused have been subjected to the
    2   City’s customs, policies and practices, including the continued enforcement of LAMC
    3   56.11. Its members have suffered harm as a result of these customs, policies, and
    4   practices, including the loss of property and the deprivation of their constitutional and
    5   statutory rights. Unhoused members of Ktown for All who live in encampments are at
    6   imminent risk of continued enforcement of LAMC 56.11, and as a result, the
    7   deprivation of their constitutional rights.
    8        43.     Unhoused members of Ktown for All have also had a difficult time
    9   participating in Ktown for All’s advocacy efforts, because they have to spend time
   10   guarding their belongings and replacing items that have been thrown away as a result
   11   of the City’s policies, customs and practices.
   12        44.     ASSOCIATION FOR RESPONSIBLE AND EQUITABLE PUBLIC
   13   SPENDING (“AREPS”) is a membership organization comprised of taxpayers in Los
   14   Angeles that was founded to ensure that their tax dollars are used to promote
   15   responsible public spending. They advocate for spending on public health, housing,
   16   and other public infrastructure for all residents of Los Angeles, including its unhoused
   17   residents and against the use of their tax dollars to enforce illegal laws that harm
   18   vulnerable residents of the City. This includes the use of tax dollars to pay for the
   19   destruction and disposal of those residents’ property. All members of AREPS are
   20   residents of the City of Los Angeles and pay one or more municipal taxes to the City
   21   of Los Angeles, which provides revenue into the City’s general fund.
   22        45.     Kristina Meshelski is a member of AREPS. She was born in Los Angeles
   23   and has continuously resided within the City of Los Angeles for the past eight years.
   24   Ms. Meshelski regularly pays municipal taxes into the general fund of the City of Los
   25   Angeles.
   26         46.    James Parriott, IV, is a member of AREPS and a lifelong resident of the
   27   City of Los Angeles. Mr. Parriott regularly pays municipal taxes into the general fund
   28   of the City of Los Angeles.


                                                      13
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 16 of 64 Page ID #:1709



    1   DEFENDANTS
    2         47.     Defendant City of Los Angeles (“the City”) is a municipal entity with the
    3   capacity to sue and be sued. It is a Charter City under the laws of the State of
    4   California. The departments of the City include the Los Angeles Police Department
    5   and the Los Angeles Department of Public Works and its departments and agencies,
    6   including LA Sanitation. Employees of the City have engaged in the acts complained
    7   of herein pursuant to the policies, practices, and customs of the City.
    8         48.     The City’s employees and agents participated personally in the unlawful
    9   conduct challenged herein and, to the extent that they did not personally participate,
   10   they authorized, acquiesced, set in motion, or otherwise failed to take necessary steps
   11   to prevent the acts that resulted in the unlawful conduct and the harm suffered by
   12   Plaintiffs. Each acted in concert with each other. The challenged acts caused the
   13   violation of Plaintiffs’ rights.
   14         49.     The identities and capacities of Defendants DOES 1 through 7 are
   15   presently unknown to Plaintiffs, and on this basis, Plaintiffs sue these defendants by
   16   fictitious names. Plaintiffs will amend the Complaint to substitute the true names
   17   and capacities of the DOE defendants when ascertained. Plaintiffs are informed,
   18   believe, and thereon allege that DOES 1 through 7 are, and were at all times relevant
   19   herein, employees and/or agents of the City and are responsible for the acts and
   20   omissions complained of herein. Defendants DOES 1 through 7 are sued in both
   21   their official and individual capacities.
   22   ///
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///


                                                    14
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 17 of 64 Page ID #:1710



    1                                  FACTUAL ALLEGATIONS
    2   LOS ANGELES MUNICIPAL CODE SECTION 56.11
    3   History of LAMC 56.11
    4        50.     In 2016, the Los Angeles City Council amended Los Angeles Municipal
    5   Code Section 56.11 (“LAMC 56.11”) to allow the City to seize and in certain
    6   instances, destroy the belongings of individuals who are experiencing homelessness.12
    7        51.     Prior to the amendment, LAMC 56.11 provided only that “[n]o person
    8   shall leave or permit to remain any merchandise, baggage or any article of personal
    9   property upon any parkway or sidewalk.”
   10        52.     In 2011, the City of Los Angeles was sued by eight individuals in Skid
   11   Row, whose belongings were seized and summarily destroyed by the City after they
   12   left them momentarily unattended on the sidewalk where they stayed. The plaintiffs
   13   sued for violation of their Fourth and Fourteenth Amendment rights, as guaranteed by
   14   the United States Constitution. The District Court issued a preliminary injunction
   15   against the City, holding that the plaintiffs had established a likelihood of success on
   16   the merits of both their Fourth and Fourteenth Amendment claims. The City was
   17   enjoined from:
   18                •      Seizing property in Skid Row absent an objectively reasonable
   19                       belief that it is abandoned, presents an immediate threat to public
   20                       health or safety, or is evidence of a crime, or contraband; and
   21                •      Absent an immediate threat to public health or safety, destruction
   22                       of said seized property without maintaining it in a secure location
   23                       for a period of less than 90 days.13
   24        53.     The City appealed the injunction to the Ninth Circuit Court of Appeals,
   25   arguing that homeless people did not have a property interest in their belongings, such
   26
   27
              12
                  A true and correct copy of LAMC 56.11, as amended, is attached as Exhibit A
   28   to this complaint.
               13
                  797 F. Supp. 2d 1005, 1020 (C.D. Cal. 2011).

                                                    15
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 18 of 64 Page ID #:1711



    1   that the seizure and destruction of their belongings did not implicate the Fourth or
    2   Fourteenth Amendment.
    3        54.     In 2012, the Ninth Circuit Court of Appeals affirmed the District Court’s
    4   ruling and upheld the injunction.14
    5        55.     In 2015, while Lavan was still pending in the District Court, the Los
    6   Angeles City Council amended LAMC 56.11, and then amended the ordinance again
    7   in 2016. The current version of LAMC 56.11 went into effect in April 2016.15
    8        56.     In addition to revising the ordinance, the City also adopted the Los
    9   Angeles Municipal Code 56.11 Standard Operating Protocols (56.11 Protocols). The
   10   protocols were prepared by LA Sanitation, which serves as the Designated
   11   Administrative Agency for the implementation and enforcement of the ordinance.
   12        57.      Since the current version of LAMC 56.11 went into effect in 2016, the
   13   City has been and is currently enforcing the ordinance against homeless individuals
   14   throughout the City, including the individual Plaintiffs.
   15   Overview of LAMC 56.11
   16        58.     LAMC 56.11 codifies the City’s longstanding policy of seizing and
   17   destroying homeless people’s belongings. As with prior versions of LAMC 56.11,
   18   individuals are prohibited from “storing”16 most belongings in public. Unlike prior
   19
   20
   21         14
                  693 F.3d 1022 (9th Cir. 2012).
              15
   22             After the initial amendment of LAMC 56.11 in 2015, the parties in Lavan
   23   settled the litigation and the case was dismissed in 2016.
               16
                  Section 56.11(2)(o) defines “store” broadly to mean:
   24          to put Personal Property aside or accumulate for use when needed, to put for
   25          safekeeping, and/or to place or leave in a Public Area. Moving Personal
               Property to another location in a Public Area or returning Personal Property to
   26
               the same block on a daily or regular basis shall be considered Storing and shall
   27          not be considered to be removing the Personal Property from a Public
   28
               Area. This definition shall not include any Personal Property that, pursuant to
               statute, ordinance, permit, regulation or other authorization by the City or state,

                                                    16
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 19 of 64 Page ID #:1712



    1   versions, however, the current version removes criminal liability for most violations of
    2   the ordinance, and instead, allows the City to simply seize and in many instances,
    3   summarily destroy those items the City determines are inconsistent with the ordinance.
    4        59.      Specifically, the current ordinance allows the City to seize and
    5   immediately destroy an item it deems 1) “bulky”; 2) an “immediate threat to the health
    6   and safety of the public,” or 3) evidence of a crime or contraband. In addition, the
    7   ordinance allows the City to immediately seize 1) property that it deems “excess”;
    8   2) tents that are constructed between the hours of 6:00 a.m. and 9:00 p.m.; 3) property
    9   that is blocking city sidewalks; 4) property within 10 feet of operational doorways;
   10   5) property that is attached to any public fixture or any private fixture where it
   11   interferes with a public right of way; or 6) property that is interfering with city
   12   services.17
   13         60.     Section 56.11(2)(c) defines a Bulky Item as:
   14         [A]ny item, with the exception of a constructed Tent, operational bicycle or
   15         operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon
              container with the lid closed, including, but not limited to, a shed, structure,
   16         mattress, couch, chair, other furniture or appliance. A container with a volume
   17         of no more than 60 gallons used by an individual to hold his or her Personal
              Property shall not in itself be considered a Bulky Item.
   18
   19         61.     Despite providing a definition of Bulky Item, the ordinance provides no
   20   further information about what “container” is contemplated, nor does the ordinance
   21
   22
   23
              is Stored with the permission of the City or state on real property that is owned
   24
              or controlled by the City.
   25   Public Area is defined equally broadly to include “all property that is owned, managed
   26   or maintained by the City, except property under the jurisdiction of the Department of
        Recreation and Parks which is governed by Los Angeles Municipal Code Section
   27   63.44, and shall include, but not be limited to, any Street, medial strip, space, ground,
   28   building or structure.” LAMC 56.11(2)(k).
              17
                 LAMC 56.11(3)(a)-(h); (7); (8)(a)-(c).

                                                     17
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 20 of 64 Page ID #:1713



    1   define what makes a bicycle, walker, crutch, or wheelchair “operational.” Likewise,
    2   the ordinance provides no definition of what constitutes a “constructed” tent.
    3        62.     LAMC 56.11(3)(b) allows the City to seize “excess personal property”
    4   from homeless individuals, which is defined as “any and all Personal Property18 that
    5   cumulatively exceeds the amount of property that could fit in a 60-gallon container
    6   with the lid closed.” But as with Bulky Items, the ordinance provides no further
    7   guidance about what 60 gallon container the City contemplates as the heuristic to
    8   determine whether property is “excess.”
    9        63.     Despite the lack of guidance, the consequence of a determination by LA
   10   Sanitation that an item is too large or the amount of property is too voluminous is
   11   steep: Section 3(i) provides that “the City may remove and may discard any Bulky
   12   Item, whether Attended or Unattended, Stored in a Public Area.” Similarly, section
   13   3(b) gives the City the authority to immediately seize any items in excess of “60
   14   gallons.” Under the ordinance, the City does not need to obtain a warrant, nor does it
   15   need to determine that an exception to the warrant requirement applies, prior to seizing
   16   the items, or in the case of Bulky Items, before immediately destroying them. In fact,
   17   there is no check of any kind on LA Sanitation’s power to seize and destroy items it
   18   sees on the street—sanitation workers can simply take what they determine is “bulky”
   19   or “in excess” of 60 gallons.”
   20        64.     The ordinance also purports to codify some of exceptions the Court in
   21   Lavan carved out from its injunction against the City’s seizure and destruction of
   22   property: Section 3(h) allows for the seizure and immediate destruction of property
   23   that is contraband or evidence of a crime. Section 3(g) allows sanitation workers to
   24   seize and immediately destroy “any Personal Property Stored in a Public Area if the
   25
   26
   27
              18
                 Personal Property is defined comprehensively to include mean “any tangible
        property, and includes, but is not limited to, goods, materials, merchandise, Tents,
   28   tarpaulins, bedding, sleeping bags, hammocks, personal items such as household
        items, luggage, backpacks, clothing, documents and medication.” LAMC 56.11(2)(j)

                                                   18
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 21 of 64 Page ID #:1714



    1   Personal Property poses an immediate threat to the health or safety of the public.”
    2   LAMC 56.11 provides no further information about what constitutes an “immediate
    3   threat to the health or safety of the public” and is therefore prohibited. Instead, that
    4   term is defined only in the 56.11 Protocols.19
    5        65.     Under Section 5 of the ordinance, Personal Property that is seized
    6   pursuant to LAMC 56.11 and not immediately destroyed is supposed to be “moved to
    7   a place of storage” and held for 90 days.20 After 90 days, items that are have not been
    8   claimed may be discarded, and the City “shall not be required to . . . return” any
    9   property stored for longer than 90 days.21
   10        66.     Although the ordinance and implementing protocols allow the City to
   11   seize and in many instances immediately destroy individuals’ belongings, the
   12   ordinance provides no process to challenge these actions, much less constitutionally-
   13   adequate due process. There is no mechanism to contest LA Sanitation’s on-the-spot
   14   determination that an item is “bulky,” or that a person has more property than will fit
   15   within a 60 gallon container with the lid closed. There is no way to challenge whether
   16   a bike is “inoperable” or a tent is “constructed.” Nor is there is any way to challenge
   17   whether an item constitutes an immediate threat to public health and safety. LAMC
   18   56.11 provides absolutely no mechanism to contest any decision by city workers, even
   19   though the consequence of those decisions is the immediate and often permanent
   20   deprivation of property.
   21        67.     In fact, this is by design. LAMC 56.11 actively prevents individuals from
   22   contesting LA Sanitation’s on-the-spot decisions about what constitutes a violation of
   23   the ordinance. It imposes criminal liability on anyone who interferes in any way with
   24   the City’s seizure or destruction of property: Sections 10(a), (d) of the ordinance make
   25
   26
   27
              19
                 See 56.11 Protocol No. 7. A true and correct copy of Protocol No. 7 is
        attached as Exhibit B.
   28         20
                 LAMC 56.11(5)(a).
              21
                 LAMC 56.11(5)(b).

                                                     19
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 22 of 64 Page ID #:1715



    1   it a misdemeanor, punishable by up to 6 months in jail or $1,000 for any individual to
    2   “willfully resist, delay, or obstruct a City employee from moving, removing,
    3   impounding or discarding Personal Property stored in a Public Area in violation” of
    4   the ordinance, including Excess Personal Property, constructed tents, Bulky Items, and
    5   property the City determines constitutes an immediate threat to public health or safety
    6   or is contraband. This stands in stark contrast to the other violations of the ordinance,
    7   which do not lead to the criminal liability that ordinarily attaches to violations of the
    8   Municipal Code.22
    9   ENFORCEMENT OF LAMC 56.11
   10        68.     Since the ordinance was amended in 2016, the City has and continues to
   11   enforce LAMC 56.11 throughout Los Angeles.
   12   Overview of Cleanup Teams
   13        69.     To enforce LAMC 56.11, the City deploys teams of sanitation workers
   14   and LAPD officers to conduct cleanups of homeless encampments. These teams
   15   conduct two types of cleanups: noticed cleanups, which are either noticed in advance
   16   or in the case of Skid Row and Venice, conducted on a regular schedule, and rapid
   17   responses, which are neither noticed nor scheduled. As part of both types of cleanups,
   18   City workers routinely seize, destroy and immediately dispose of homeless people’s
   19   belongings, consistent with LAMC 56.11.
   20        70.     Noticed cleanups of homeless encampments began in 2012 in Skid Row
   21   as “Operation Healthy Streets.” Comprehensive cleanups were expanded City-wide as
   22   part of the Mayor’s “Clean Streets LA” program in 2015. Operation Healthy Street
   23   cleanups currently occur on a regular schedule in Skid Row and Venice while
   24
   25         22
                 See LAMC 56.11(10). LAMC Section 11(m) provides that “[i]t shall be
   26   unlawful for any person to violate any provision or fail to comply with any of the
   27   requirements of this Code. Any person violating any of the provisions or failing to
        comply with any of the mandatory requirements of this Code, shall be guilty of a
   28   misdemeanor unless that violation or failure is declared in this Code to be an
        infraction.”

                                                    20
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 23 of 64 Page ID #:1716



    1   comprehensive cleanups are scheduled as needed throughout the rest of the City. This
    2   scheduling is done by the Mayor’s office in consultation with City Council offices and
    3   with authorizations from a number of agencies, including the Los Angeles Homeless
    4   Services Authority, which signs off that outreach has been conducted to the
    5   encampment residents.23
    6         71.     When LA Sanitation conducts a comprehensive cleanup, it will generally
    7   give 24 hours notice of the cleanup, by posting paper notices on trees, buildings, walls,
    8   and other fixed structures in the area, indicating a nine-hour window when the cleanup
    9   can occur.
   10         72.     The notice, a true and correct copy of which is attached as Exhibit C
   11   states in part:
   12                                  NOTICE: MAJOR CLEANING
   13     INCLUDES SIDEWALKS, ALLEYS, PARKS, BEACH, PARKING LOTS, AND
   14                             OTHER PUBLIC ACCESS AREAS
   15         AN AREA CLEANING WILL COMMENCE AT THIS LOCATION ON:
   16      PLEASE REMOVE ALL PERSONAL BELONGINGS, INCLUDING BULKY
   17                                           ITEMS BY
   18         73.     The notice goes on to inform individuals to remove belongings from the
   19   area, and that property remaining will be removed from the City.
   20         74.     Other than stating that the cleanup will occur “at this location”, the notice
   21   provides no further information about the area to be cleaned. At times, LA Sanitation
   22   will hand-write a physical address on the notice. Routinely, the notice provides no
   23   further information about the area that will be covered by the cleanup, and from which
   24   individuals must move their belonging.
   25
   26
   27
               As discussed infra ¶¶ 87-90, as part of a new deployment strategy, the City
               23

   28   has announced that it is combining Operation Healthy Streets and Clean Streets LA
        under one name: CARE+ or “Comprehensive Cleaning and Rapid Engagement Plus”.

                                                     21
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 24 of 64 Page ID #:1717



    1           75.      Other than the notices that are physically posted on trees, posts, and other
    2   fixtures, the date, time, and location of cleanups are not made publicly available by the
    3   City.
    4           76.      Cleanups are often cancelled after notices are posted. When this occurs,
    5   encampment residents are not provided any further information that the cleanup will
    6   not occur that day.
    7           77.      If the cleanup does take place as scheduled, when the cleanup crew
    8   arrives on the scene at any time during the window posted on the notice, individuals
    9   are generally given 15 minutes to move their belongings from the area LA Sanitation
   10   determines is the cleanup area.
   11           78.      Consistent with custom, policy, and practice, sanitation workers and
   12   LAPD officers enforce the provisions of LAMC 56.11 and often prohibit individuals
   13   from taking more than 60 gallons of belongings or Bulky Items with them.
   14           79.      Individuals are also allowed to remove only their own items from the
   15   cleanup area; LA Sanitation and LAPD prohibit individuals from moving their
   16   neighbors’ belongings or at times, even helping their neighbors remove their
   17   belongings from the cleanup area. When an individual is not present to move his own
   18   belongings, the items are seized by LA Sanitation, regardless of whether someone is
   19   watching the belongings for another person or is capable of moving them out of the
   20   way for their neighbor.
   21           80.      Once the cleanup team determines that individuals have been given
   22   enough time to remove their belongings from the cleanup area, LA Sanitation will
   23   “close” an area for cleaning. Items left behind in the cleanup area, including items
   24   that individuals were forced to leave behind because they were considered “excess” or
   25   “bulky,” are seized by LA Sanitation and “processed” according the 56.11 Protocols.24
   26   ///
   27
   28
                24
                     See infra ¶ 103.

                                                       22
                                        SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 25 of 64 Page ID #:1718



    1        81.     In addition to these noticed cleanups, the City also conducts rapid
    2   responses, the primary purpose of which is to enforce the provisions of LAMC 56.11.
    3   Currently, these rapid responses are conducted by specialized enforcement teams,
    4   called “Homeless Outreach and Proactive Engagement” teams, or HOPE teams, which
    5   are made up of four LA Sanitation workers and six LAPD officers. HOPE Teams were
    6   piloted in 2016 and launched city-wide in 2017.25
    7        82.     As with noticed cleanups, the location of rapid responses are set based on
    8   demands by City Council offices and complaints by residents, mainly through the
    9   City’s 311 system. Unlike noticed cleanups, rapid responses are not conducted
   10   pursuant to the 56.11 Protocols for encampment cleanups. On information and belief,
   11   a rapid response does not require prior authorization and can happen at any time.
   12        83.     Homeless individuals are not provided notice that a rapid response is
   13   happening before LA Sanitation and LAPD arrive. Instead, sanitation workers and
   14   LAPD officers simply arrive at homeless encampments, inform any residents who
   15   may be present that they are enforcing LAMC 56.11, and seize and destroy people’s
   16   belongings. HOPE teams conduct Bulky Item pickups. They also routinely seize and
   17   destroy property the teams determine constitutes Excess Personal Property and
   18   property that is left unattended.
   19        84.     Deployment of teams to conduct comprehensive cleanups and rapid
   20   responses occurs on most days in the City of Los Angeles. In 2018, the City
   21   conducted cleanups and enforcement actions at more than 9,000 encampments
   22   throughout Los Angeles.
   23        85.     The deployment of LA Sanitation to conduct rapid responses has been
   24   increasing steadily over the past year, and these rapid responses now far outnumber
   25   the noticed cleanups conducted by the City. In the fourth quarter of 2018, LA
   26
   27
               As part of the City’s new deployment plan, discussed infra ¶¶ 87-90, HOPE
              25

   28   Teams have been renamed CARE teams (“Comprehensive Cleaning and Rapid
        Engagement”).

                                                   23
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 26 of 64 Page ID #:1719



    1   Sanitation impounded 2,319 tents through rapid responses, compared to only 783
    2   through the City’s comprehensive cleanups.
    3         86.    The expenditure of tax dollars to enforce LAMC 56.11 through these
    4   programs is significant. In FY 2018-19, the City of Los Angeles spent approximately
    5   $10,692,104 to fund rapid responses, including $4.7 million to pay for the LAPD
    6   officers assigned to the HOPE teams and $5.22 million to fund LA Sanitation. The
    7   approved budget for FY 2019-20, which began on July 1, 2019, includes the same
    8   allocation for LAPD and a $5.98 million allocation for LA Sanitation to continue the
    9   rapid responses. In addition, the FY 2019-20 budget allocates over $18 million to
   10   conduct noticed cleanups through Clean Streets LA and Operation Healthy Streets.
   11         87.    A portion of the City’s budget includes the cost of destroying property
   12   that is illegally seized from homeless residents. LA Sanitation regularly uses trash
   13   trucks to conduct bulky item pickups. When an on-the-spot determination is made
   14   that an item is “bulky”, that item is thrown into the trash truck, compacted, and
   15   transported to a local landfill. The cost associated with the illegal destruction of items
   16   that should not, and would not otherwise, have been seized in the first place, include
   17   “tipping fees”: the cost paid by the City of Los Angeles to dispose of items into local
   18   landfills. The cost is calculated per ton and costs upwards of $60.00 per ton. The
   19   amount paid per tipping therefore increases for each item the City disposes of.
   20   Therefore, the more items that are unconstitutionally seized and destroyed, the more
   21   additional costs there are to the City, and therefore, to taxpayers.
   22         88.    In June 2019, the Bureau of Sanitation introduced a new deployment plan
   23   for the teams that conduct homeless encampment cleanups. The plan calls for 47
   24   additional sanitation workers, paid for with an additional $6.45 million in funding,
   25   which is in addition to the $32 million already allocated to these programs in the FY
   26   2019-20 budget. The increased funding for the plan was authorized by the Los
   27   Angeles City Council on June 28, 2019 and finally approved on July 3, 2019.
   28   ///


                                                    24
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 27 of 64 Page ID #:1720



    1         89.    Under the new plan, the number of CARE teams has increased
    2   dramatically, from nine HOPE teams operating in FY 2018-19 to 17 CARE teams
    3   funded under the new plan—one for each council district, one for the LA River, and
    4   one floating team. For comprehensive cleanups, the number of teams deployed has
    5   been increased from 11 to 13. Venice and Skid Row continue to have a dedicated
    6   cleanup team, and LA Sanitation has added additional dedicated teams to clean up the
    7   corridor along the 110 Freeway in South Los Angeles and in downtown Los Angeles.
    8         90.    While the programs have been renamed—from HOPE to CARE and
    9   Clean Streets LA and Operation Healthy Streets to CARE+—the newly renamed
   10   CARE teams will still conduct rapid responses and CARE+ teams will conduct
   11   comprehensive cleanups, although with the promise of a more regular schedule and
   12   increased trash collection. Like the HOPE teams and Clean Streets LA, the new CARE
   13   and CARE+ teams are explicitly tasked with enforcing LAMC 56.11.
   14         91.    The new deployment is not scheduled to be rolled out until October 2019.
   15   In the meantime, on July 3, 2019, City Council approved more than $1 million in
   16   funding for overtime, in order to dramatically expand the capacity of HOPE and Clean
   17   Streets LA through the summer.
   18   Enforcement of Specific Provisions
   19         92.    Through the deployment of these cleanup teams, the City has enforced
   20   and will continue to enforce provisions of LAMC 56.11 against unhoused residents
   21   living in encampments throughout Los Angeles.
   22         a.     Bulky Items
   23         93.    Consistent with City policy, LA Sanitation workers, with the support of
   24   the LAPD, routinely seize items from homeless individual that they determine are
   25   “bulky” as defined in LAMC 56.11. When LA Sanitation determines that something
   26   is a Bulky Item, it is the City’s policy and practice to seize and immediately destroy
   27   the item.
   28   ///


                                                   25
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 28 of 64 Page ID #:1721



    1         94.    LA Sanitation crews have no mechanism to measure whether an item
    2   meets the definition in LAMC 56.11 of a Bulky Item and is therefore subject to
    3   seizure and destruction. Determinations about what constitutes a Bulky Item and is
    4   therefore subject to seizure and destruction, are arbitrary and based solely on the
    5   individual sanitation worker’s judgement and perception of item’s size. As a result,
    6   one day, sanitation workers will seize carts and camp chairs from residents. On
    7   another day, at another encampment, they will seize “inoperable” bicycles and pallets.
    8   Individuals who are homeless have no way of knowing what LA Sanitation will deem
    9   a Bulky Item, which is then subject to immediate seizure and destruction.
   10         95.    As part of its Bulky Item enforcement, the City also enforces a “one
   11   operable” bicycle rule against people who are unhoused. If an individual who is
   12   homeless has more than one bicycle, sanitation workers will seize the additional
   13   bicycle(s). At times, the bicycles are summarily destroyed. At other times, the
   14   bicycles are taken by LA Sanitation away from the scene. In addition, sanitation
   15   workers will seize bicycle parts, including bicycle frames where the bicycle tire is
   16   simply separated from the bicycle. On information and belief, this is done because the
   17   bicycle is deemed “inoperable,” and LA Sanitation interprets these items to fall under
   18   the Bulky Item provision of LAMC 56.11. Decisions about whether a bicycle is
   19   “inoperable” are, as with all other decisions, made on the spot, and the consequence of
   20   this determination is the immediate and permanent deprivation of the item.
   21         96.    Once LA Sanitation determines that an item constitutes a Bulky Item,
   22   sanitation workers will demand the item be surrendered or will simply seize the item
   23   from among an individual’s belongings. The City will do so regardless of whether an
   24   individual is present and asserting ownership over the item, or if they come upon the
   25   item and it has been left unattended. After the Bulky Item is seized, sanitation
   26   workers immediately destroy it by throwing it in the back of a trash compactor,
   27   crushing the item. The item is then transported to a landfill for disposal.
   28   ///


                                                    26
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 29 of 64 Page ID #:1722



    1         97.    Bulky Items are seized and destroyed solely because LA Sanitation has
    2   determined that the items meet the definition of “bulky.” The Bulky Item need not be
    3   blocking access to a building, preventing individuals from passing on the sidewalk, or
    4   otherwise threatening public safety in any way for it to be seized and immediately
    5   destroyed. And once LA Sanitation has determined that an item is “bulky” there is no
    6   way to challenge this determination prior to the item being destroyed.
    7         b.     Other Limitations on Property
    8         98.    The City also routinely enforces other provisions of LAMC 56.11 that
    9   allow the City to summarily seize individuals’ belongings. To enforce LAMC 56.11’s
   10   prohibition on Excess Personal Property, which prohibits individuals from having
   11   more property than will fit within a 60 gallon container with the lid closed, sanitation
   12   workers and LAPD officers pass out trash bags to individuals at encampments and
   13   inform them that they can fill up the trash bags with the items they want keep; the rest
   14   has to be surrendered to the City. Homeless residents are allotted only 15 minutes to
   15   fit what they can in a trash bag, and then they are required to move from the area,
   16   leaving behind anything they did not put in the trash bag.
   17         99.    During this time, if homeless residents attempt to move more than what
   18   will fit in the trash bag and the City is enforcing the Excess Personal Property or “60
   19   gallon rule” that day, the individuals are stopped by LA Sanitation or LAPD and
   20   informed they cannot take more than what will fit in the trash bag. If individuals
   21   attempt to use a commercial shopping cart to move their belongings, the City will
   22   seize the cart and require the individual to carry their belongings from the area. Even
   23   if a person has a store-bought or handmade cart, these carts are seized as Bulky Items.
   24         100.   Once an individual fills up their trash bag or LA Sanitation determines
   25   that they have been given enough time to choose which belongings to keep,
   26   individuals are required to leave behind any items they could not fit in the 60 gallon
   27   bags and leave the area. Anything that is left behind is then seized by LA Sanitation.
   28   ///


                                                    27
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 30 of 64 Page ID #:1723



    1        101.      In addition to enforcing the “60 gallon rule,” the City also seizes the
    2   property of individuals who are violating LAMC 56.11(7) and (8). Section 7 prevents
    3   an individual from having their tent constructed outside the hours of 6:00 a.m. and
    4   9:00 p.m. Section 8 prevents an individual from attaching barriers against public
    5   property or against private property in a way that causes an obstruction on or across
    6   streets and sidewalks. As part of the rapid responses, LA Sanitation teams seize tents,
    7   tarps, and other items used to construct makeshift encampments if the tent is
    8   constructed during the day or the makeshift encampment is attached to public or
    9   private property. When LA Sanitation has come upon a constructed tent or
   10   encampment attached to public or private property, they have seized the entire
   11   encampment, not just the tent or the attachment.
   12        102.      The City also routinely seizes individuals’ property when it is left
   13   unattended. When rapid response teams come upon an encampment and a resident is
   14   not present with their property, the City has a custom, policy, and practice of seizing
   15   that property. It provides no notice before the property is seized, and if the City
   16   determines that the property falls into one of the categories that allows it to
   17   immediately destroy the items, it will do so without any notice to the owner or
   18   opportunity for the owner to contest the destruction. Whether individuals are gone
   19   from their property for a few minutes, a few hours, or the whole day is irrelevant. Nor
   20   is it relevant whether an individual has left their belongings in the care of another
   21   person.
   22        103.      On information and belief, because LAMC 56.11 provides that property
   23   is “unattended” unless the person who “asserts or claims ownership” over the property
   24   is there,26 LA Sanitation informs individuals that they cannot watch other people’s
   25   belongings. As such, another person cannot safeguard a person’s belongings when
   26   that person goes to the bathroom, goes to a medical appointment, meets with a housing
   27
   28
              26
                   LAMC 56.11(2)(r).

                                                     28
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 31 of 64 Page ID #:1724



    1   counselor, or works an afternoon shift. If the owner of the property is not with their
    2   belongings, the property is unattended, and the City can and does seize these items.
    3   Processing of Encampments
    4         104.   Once LA Sanitation seizes property, they search and sort through the
    5   items they have seized, which they refer to as “processing” an encampment. In 2018,
    6   LA Sanitation teams processed over 5,000 tents and encampments through rapid
    7   responses and almost 4,000 tents and encampments through noticed cleanups.
    8         105.   When LA Sanitation processes a tent or an encampment, sanitation
    9   workers take apart the encampment and decide which items will be immediately
   10   discarded and which items will be sent to storage. Although LAMC 56.11 and the
   11   56.11 Protocols state that the City will store the items it seizes, in reality, and
   12   consistent with official policy, practice, and custom, the City destroys nearly every
   13   item it comes in contact with during the course of “processing” an encampment.
   14         106.   In the fourth quarter of 2018, LA Sanitation teams “processed” 2,283
   15   encampments through rapid responses. Out of these over 2,000 encampments that
   16   were processed by the City, the City sent only 155 bags of property to storage. In
   17   contrast, LA Sanitation collected and disposed of 476 tons of “debris” from these
   18   encampments. For every bag these teams sent to storage, the City threw away nearly
   19   three tons of debris. Included in these 476 tons of debris were tents, blankets, items
   20   stored in containers deemed “bulky,” and countless other personal items used by
   21   individuals to survive on the streets of Los Angeles.
   22         107.   On information and belief, the City justifies the destruction of these
   23   belongings on the ground that the items it destroys are either “bulky” or constitute an
   24   “immediate threat to the health and safety of the public,” either of which, pursuant to
   25   LAMC 56.11, results in an item being immediately destroyed. However, because the
   26   City’s definitions of what constitutes a Bulky Item or an “immediate threat to the
   27   health and safety of the public” are overbroad and vague, when processing an
   28   encampment, LA Sanitation exercises unfettered discretion to throw away everything


                                                     29
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 32 of 64 Page ID #:1725



    1   it comes in contact with. Items ranging from household cleaning supplies to batteries
    2   are considered “an immediate threat” to public health. This definition is frequently
    3   interpreted to include items that are simply dirty, “smelly,” or even stained.
    4         108.    In fact, the City has a policy, custom, and practice of throwing away any
    5   item it determines should not be stored by the City.
    6         109.    This includes throwing away any item that is wet, because the City is
    7   concerned that these items may become moldy in storage. City workers routinely
    8   throw away items that contain food, including closed containers and non-perishable
    9   food. They will also dispose of clothing, blankets, tents and other items that have
   10   stains, are dirty, or have signs of spills on them, because LA Sanitation alleges these
   11   items cannot be stored.
   12         110.    LA Sanitation will seize and destroy entire encampments based on the
   13   presence of one or two items the City determines are “contaminated,” regardless of
   14   whether the rest of the items are also “contaminated.” If LA Sanitation determines an
   15   item is “contaminated,” this will cause the entire bag, tent, or even encampment to be
   16   thrown away.
   17         111.    LA Sanitation also sorts through the property in such a way as to cause
   18   the very conditions it uses to justify the destruction of property. In the course of
   19   “processing” tents and encampments, LA Sanitation workers will tear or rip tents,
   20   break items, or spill containers with liquid, and then justify the destruction of property
   21   on the basis of these tears, rips, or spilled liquids.
   22         112.    LA Sanitation has a custom and practice of throwing away furniture,
   23   regardless of the type of material it is made of or the size of the item. Items that are
   24   routinely thrown away include chairs that people use to sit on at their encampments,
   25   tables, and other small pieces of furniture.
   26         113.    Consistent with LA Sanitation custom and practice, containers are also
   27   routinely thrown away, along with bags and other luggage, without the contents being
   28   sorted or, often, without the containers even being opened. As a result, LA Sanitation


                                                       30
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 33 of 64 Page ID #:1726



    1   routinely throws away items like medications, important documents, and identification
    2   cards, as well as items individuals need to survive on the streets, such as tents,
    3   blankets, clothing, and personal hygiene supplies.
    4   Due Process
    5        114.     Individuals who have lost and continue to lose personal items pursuant to
    6   these policies and practices are given no notice or opportunity to be heard when their
    7   belongings are taken and often, immediately destroyed. They receive no notice of the
    8   rapid responses and no notice of the basis for the seizure or destruction of their
    9   belongings or even, the fact of the destruction. And they are given no opportunity to
   10   challenge the determination that their belongings can be seized, let alone the
   11   determination that these items can be immediately destroyed.
   12        115.     When LA Sanitation conducts a rapid response and seizes and then
   13   processes an encampment, the City provides no notice prior to the seizure of property.
   14        116.     LA Sanitation provides post-deprivation notice only when LA Sanitation
   15   actually sends items from that encampment to storage. When that occurs, the City will
   16   leave a notice taped to a wall, fence, or tree, indicating that items have been stored.
   17   The notice provides contradictory information about where the information may be
   18   stored, and instructs individuals to call a facility in Skid Row to locate their
   19   belongings.
   20        117.     The notice that is provided is intended only to inform an individual that
   21   belongings have been stored and that the owner can contact the storage facility about
   22   their belongings. The notice does not provide an inventory of the items that were
   23   seized, let alone why they were seized.
   24        118.     When items are summarily destroyed, rather than stored, the City
   25   provides absolutely no information about the items it destroyed.
   26        119.     When every item in an encampment is destroyed and nothing is sent to
   27   storage, which is a frequent occurrence, the City does not leave any notice that a rapid
   28   response has occurred, let alone notice that items were seized and destroyed or why.


                                                     31
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 34 of 64 Page ID #:1727



    1        120.    As such, individuals routinely return from work, an appointment with a
    2   housing provider, a medical appointment, or simply a trip to the bathroom, to discover
    3   that everything they own is gone. If they are lucky, a neighbor may have been present
    4   and can tell them that the City seized and destroyed their belongings. If no one was
    5   present for the rapid response, individuals have no way of knowing what happened to
    6   their belongings, let alone an opportunity to contest the seizure or destruction.
    7        121.    Even when an individual is present when their encampment is being
    8   “processed,” there is no mechanism for them to contest the on-the-spot determination
    9   by LA Sanitation that their belongings will be seized or destroyed. Pursuant to LAMC
   10   56.11(10), individuals challenging the seizure of their property and those unwilling to
   11   cooperate with the seizure or destruction of their belongings can be fined $1,000.00 or
   12   face six months in jail, and LAPD officers are available to arrest anyone who
   13   interferes with LA Sanitation. As a result, individuals are forced to stand and watch as
   14   their belongings are sorted and, in almost every instance, compacted in the back of a
   15   trash truck. Those items are then disposed of in a local landfill.
   16        122.    Individuals are left with no recourse whatsoever when this occurs.
   17        123.    These enforcement actions are taken nearly every day in the City of Los
   18   Angeles. As a result of the City’s funding allocation in July 2019, the number of
   19   enforcement actions taken pursuant to LAMC 56.11 will only increase in the coming
   20   months.
   21                     INDIVIDUAL PLAINTIFFS’ ALLEGATIONS
   22   JANET GARCIA
   23        124.    Ms. Garcia lives near the Metro Orange line in the Van Nuys
   24   neighborhood of Los Angeles. She has lived there for approximately two years, since
   25   she was evicted from her apartment just up the street from where she now lives.
   26        125.    At the time the lawsuit was filed in July 2019, Ms. Garcia was staying
   27   near the intersection of Aetna Street and Tyrone Avenue, an industrial area bounded
   28   on one side by the Orange line bus line and on the other side by a Los Angeles


                                                    32
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 35 of 64 Page ID #:1728



    1   Department of Water and Power plant. She stays in the area because a number of
    2   other people who are experiencing homelessness live in the area, and it is relatively
    3   out of the way. Ms. Garcia originally shared a living area with her boyfriend, David,
    4   who had a tent directly next to Ms. Garcia’s tent.
    5        126.    Ms. Garcia works as a domestic cleaner, finding jobs through online
    6   postings and word of mouth. Ms. Garcia must maintain her own cleaning supplies to
    7   bring with her to her jobs. Ms. Garcia does not have a car and travels to these jobs on
    8   her bicycle. David is good at fixing bikes and fixes bikes for people in the
    9   neighborhood, so Ms. Garcia and David keep various tools and bike parts to make the
   10   necessary repairs to Ms. Garcia’s and others’ bikes.
   11        127.    On the morning of January 29, 2019 at approximately 8:30 a.m., LA
   12   Sanitation and LAPD were deployed to the encampment to conduct a rapid response.
   13   On information and belief, this rapid response was planned in advance and was part of
   14   a multi-day cleanup at the encampment. It was not, however, conducted pursuant to
   15   the comprehensive cleanup protocols which would have required notice of the
   16   cleanup. Instead, because it was conducted as a rapid response, residents of the
   17   encampment were not provided any notice that it would be occurring that day.
   18        128.    At the time LA Sanitation and LAPD arrived that morning, Ms. Garcia
   19   had stepped away from her tent to get ready for work. At no point prior to leaving that
   20   morning had Ms. Garcia received notice that a street cleaning was imminent. There
   21   were no notices posted in the nearby area. Rather, on information and belief, two
   22   LAPD officers deployed as part of the cleanup crew began knocking on tents that
   23   morning, telling individuals that they had only 15 minutes to pack up their belongings.
   24   Individuals who happened to be gone in this narrow 15-minute window, like Ms.
   25   Garcia, had no opportunity to pack up their belongings.
   26        129.    While Ms. Garcia was gone, LA Sanitation workers began “processing”
   27   her tent and all of her belongings. David was present with Ms. Garcia’s tent and
   28   attempted to explain to the LAPD officers that Ms. Garcia would be returning shortly.


                                                   33
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 36 of 64 Page ID #:1729



    1   He also attempted to move Ms. Garcia’s belongings, but he was prevented from doing
    2   so.
    3         130.   When Ms. Garcia returned, she found several sanitation workers
    4   rummaging through her tent and saw that some of her belongings were loaded into the
    5   basket of the garbage truck. Before she had left to get ready for work, her belongings
    6   had been packed in bags and a trunk; when she came back, these items were strewn
    7   about and were being thrown into the garbage truck.
    8         131.   Ms. Garcia attempted to tell officers that the tent and belongings were her
    9   property and she could remove them, but she was not permitted to take any of her
   10   belongings. She was simply told that her time was up. Because Ms. Garcia had
   11   previously seen officers detain individuals were trying to gather their belongings
   12   during the cleanups, she feared she would be arrested if she protested any further.
   13   Running late to her job that day and not being able to remove any of her belongings,
   14   Ms. Garcia left. She simply could not watch her belongings being so carelessly
   15   thrown away and discarded.
   16         132.   Ms. Garcia lost all of her belongings that day. She had purchased brand
   17   new cleaning supplies the day before, which she needed for the job she had booked.
   18   On information and belief, these cleaning supplies were thrown away because,
   19   pursuant to the 56.11 Protocols, these items were deemed “hazards” and pursuant to
   20   LAMC 56.11, could be summarily destroyed as “an immediate threat to the health and
   21   safety of the public.”
   22         133.   Among the items that were thrown away that day was a small, portable
   23   “Shark” vacuum cleaner, a powerful vacuum Ms. Garcia lovingly referred to as her
   24   “baby shark,” which she took with her to her various cleaning jobs. Ms. Garcia also
   25   lost other electronics. David informed LAPD that one of the baskets they had taken
   26   and loaded into the garbage truck had a laptop, but he was ignored and the laptop was
   27   destroyed. Moreover, Ms. Garcia lost her clothes, shoes, blankets, bike repair tools,
   28   and her tent. She was not provided any notice about the cleanup before it occurred,


                                                   34
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 37 of 64 Page ID #:1730



    1   and after her belongings were destroyed, she received no notice about the destruction,
    2   let alone an opportunity to challenge LA Sanitation’s determinations about her
    3   belongings.
    4        134.     After the rapid response on January 29, 2019, Ms. Garcia struggled to
    5   replace her belongings, only to lose many of the items again on April 29, 2019. That
    6   time, LA Sanitation and law enforcement returned to the encampment as part of a
    7   noticed cleanup. Ms. Garcia’s neighbors had asked her to watch their belongings so
    8   they could go with outreach workers—one to sign up for unemployment benefits, and
    9   the other to obtain a new identification card. While they were gone. LA Sanitation
   10   came to conduct the cleanup. Ms. Garcia attempted to move both her belongings and
   11   her neighbors’ belongings during the allotted time, but was unable to do so, and many
   12   of her belongings and her neighbors’ belongings were seized and destroyed.
   13        135.     Ms. Garcia’s belongings were once again taken and destroyed during a
   14   comprehensive cleanup by LA Sanitation on August 14, 2019.
   15        136.     On August 14, 2019, Ms. Garcia was staying on Cedros St., just north of
   16   Bessemer, near where she had previously resided on Aetna St. near Tyrone Ave.
   17        137.     On or about August 12, 2019, LA Sanitation posted notices on Bessemer
   18   St. and Cedros, indicating that there would be a major cleaning on August 14, 2019.
   19   The notices did not indicate the area or address that was to be cleaned; instead, the
   20   notices just indicated that a cleanup would occur at that location.
   21        138.     On information and belief, the cleanup was scheduled for Cedros and
   22   Bessemer. These notices were posted all along Cedros Avenue, between Bessemer and
   23   Calvert St., which is the next cross street north of Bessemer. The notices blanketed
   24   Cedros Avenue, but on information and belief, no notices were posted on Calvert
   25   Street, east of Cedros.
   26        139.     On the morning of August 14, 2019, Ms. Garcia was scheduled to work,
   27   so she got up early to pack up her belongings and move them out of the area noticed
   28   for the cleanup. She packed up her belongings before 6:30 AM that morning and


                                                    35
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 38 of 64 Page ID #:1731



    1   moved them to Calvert, approximately 1,000 feet east of Cedros Avenue. This was a
    2   significant distance—roughly an entire city block—from the posted notices for the
    3   cleanup.
    4        140.    The area where she moved her belongings was clean and free of debris
    5   and trash. There were also no unhoused residents or encampments on Calvert Street.
    6   Based on past experiences with cleanups, the cleanups were conducted in areas where
    7   unhoused residents stayed. As such, Ms. Garcia understood that she had followed the
    8   instructions on the notices and moved her belongings outside the cleanup area. She
    9   then left for work.
   10        141.    While she was gone for the day, LA Sanitation conducted the
   11   comprehensive cleanup on Bessemer and Cedros. However, without notice, LA
   12   Sanitation extended the area of the comprehensive cleanup to include Calvert, east of
   13   Cedros, where Ms. Garcia had moved her belongings. LA Sanitation seized and
   14   immediately destroyed all of Ms. Garcia’s belongings, including her tent, her clothing,
   15   her blankets, and the cleaning supplies that she had not needed to take with her to her
   16   cleaning job.
   17        142.    LA Sanitation did not leave any posted notices indicating that her
   18   belongings had been seized and stored, or that they had been destroyed or why.
   19        143.    When Ms. Garcia returned from work after 4 PM, she discovered that all
   20   of her belongings were gone. Ms. Garcia had nothing left except her purse and
   21   bicycle and the clothes she was wearing that day. The night of the cleanup, Ms.
   22   Garcia was forced to sleep on the street with no protection besides a blanket she was
   23   able to borrow from a friend. She had difficulty sleeping as it was uncomfortable, and
   24   she was exposed to the elements. She felt extremely vulnerable sleeping with just a
   25   blanket and no tent.
   26        144.    Following the cleanup, Ms. Garcia attempted to contact the City to find
   27   out if her items had been stored. Because she returned after 4:00 p.m. on August 14, it
   28   was too late to contact the City.


                                                   36
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 39 of 64 Page ID #:1732



    1        145.     On August 15, 2019, she called the telephone number listed on the notice
    2   for the cleanup that had been posted on Cedros. The person she spoke to informed her
    3   that any property that had been seized and retained by LA Sanitation during the
    4   comprehensive cleanup would not even be logged in for another three or four days.
    5   He indicated that he took down her name and number and that he would call her back
    6   and let her know if they had stored any property from that location. To date, he has
    7   not called Ms. Garcia back. She has made other attempts to locate any of her
    8   belongings that might have been saved, but they have never returned her call.
    9        146.     After the cleanup, Ms. Garcia spoke to a neighbor who had been present
   10   at the cleanup, and he indicated that her belongings had been destroyed by LA
   11   Sanitation.
   12        147.     Ms. Garcia has also lost property at the hands of the City on other
   13   occasions. Each time Ms. Garcia’s encampment is “processed” and her belongings are
   14   thrown away, she has to rebuild—find a new tent, blankets, and clothing, replace her
   15   ID, and buy new cleaning supplies.
   16        148.     Each time Ms. Garcia loses the process of having to repeatedly replace
   17   the items she needs to survive on the streets takes a toll on Ms. Garcia, but she has no
   18   way to avoid losing her property at the hands of the City.
   19        149.     Because she works, she cannot stay with her belongings all day long, yet
   20   she cannot plan for or anticipate the cleanups. As a result, Ms. Garcia has lost
   21   cleaning jobs because she has had to suddenly move her belongings out of the way of
   22   the cleanup. And when she does leave for a cleaning job, she has no way of knowing
   23   whether her property will still be there when she returns from work. These sweeps
   24   leave her feeling that she has an impossible choice: either lose her job or lose all of
   25   her belongings.
   26        150.     Claims were timely filed with the City pursuant to California Government
   27   Code Section 910 et seq on July 26, 2019 and September 5, 2019. Therefore, Ms.
   28   Garcia has exhausted her administrative remedies.


                                                    37
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 40 of 64 Page ID #:1733



    1   JANE ZEPEDA AND MIRIAM ZAMORA
    2         151.    Plaintiffs Jane Zepeda and Miriam Zamora are homeless and live in the
    3   Koreatown neighborhood of Los Angeles.
    4         152.    Both Ms. Zepeda and Ms. Zamora have lived in Los Angeles most of
    5   their lives and have family here. Until February 5, 2019, Ms. Zepeda and Ms. Zamora
    6   lived in an apartment in Koreatown. The family was evicted and has been living on
    7   the streets of Koreatown near their old apartment ever since.
    8         153.    Currently, Ms. Zepeda and Ms. Zamora stay in a tent on a residential
    9   street, and they did so at all times relevant to this complaint. Since they have become
   10   homeless, it has been difficult for Ms. Zepeda and Ms. Zamora to find work. Without
   11   any steady income, Ms. Zepeda and Ms. Zamora have been unable to find an
   12   apartment that is affordable anywhere in Los Angeles, so they remain in Koreatown
   13   because it is the neighborhood where they have lived for years, and it is close to a
   14   support system of friends, family members, and neighbors who help look after them.
   15   Ms. Zepeda’s uncle also lives in a tent close by, and they are able to visit with him
   16   frequently.
   17         154.    Living on the streets, they have limited access to restrooms, and there are
   18   no dumpsters or trashcans near where they stay. Ms. Zepeda and Ms. Zamora attempt
   19   to keep their area as clean as possible, including cleaning up trash left on the sidewalk
   20   by other people who walk by and dump trash where they are living. They do laundry
   21   at a laundromat one block away to keep their clothing clean.
   22         155.    On March 21, 2019, Ms. Zamora and Ms. Zepeda were living near the
   23   northeast corner of 6th and Ardmore, along with other people experiencing
   24   homelessness. There were approximately five other tents on their block, including the
   25   tent belonging to Ms. Zepeda’s uncle. They chose that spot because the sidewalk is
   26   wide, and it was easy to ensure they were not blocking the sidewalks. It is also one of
   27   the few locations where there is shade in the area.
   28   ///


                                                    38
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 41 of 64 Page ID #:1734



    1        156.    On the morning of March 21, 2019, LA Sanitation and LAPD arrived to
    2   conduct an unnoticed rapid response.
    3        157.    When LAPD and LA Sanitation arrived, they handed Ms. Zepeda and
    4   Ms. Zamora a single clear trash bag. They were instructed that they could take only
    5   what they could fit in the bag. Anything else would be destroyed.
    6        158.    Ms. Zepeda and Ms. Zamora worked frantically to fit their belongings
    7   into the single trash bag in the allotted time. Because they had only 15 minutes, all
    8   they could do was shove what they could grab into the bag, which was quickly filled
    9   with two sleeping bags and some blankets.
   10        159.    Among the belongings Ms. Zepeda and Ms. Zamora had with them on the
   11   street was a wooden chest that was approximately two feet by three feet by two feet.
   12   Inside the chest, they kept personal hygiene items, electronics, and important
   13   documents, like their social security cards, birth certificates, Ms. Zepeda’s
   14   identification card, and documents related to Ms. Zamora’s family. The chest was in
   15   good condition, and it kept their personal items safe and clean.
   16        160.    The chest would not have fit in the trash bag with their bedding, and even
   17   on its own, it likely would have ripped the bag, so Ms. Zepeda and Ms. Zamora
   18   attempted to take out the contents of the chest and move them into the trash bag. They
   19   managed to fit some hygiene items and electronics into the bag, but before they could
   20   grab the remaining items from the chest, they were instructed that their time was up.
   21   Ms. Zepeda and Ms. Zamora were forced to leave the rest of the contents of the chest
   22   and all of their other belongings behind.
   23        161.    Thereafter, LAPD officers put yellow caution tape up around the area.
   24        162.    Ms. Zepeda and Ms. Zamora watched as sanitation workers pulled items
   25   from their tent and threw them into the back of a garbage truck. Among the items that
   26   were destroyed was their wooden chest.
   27        163.    A few minutes later, Ms. Zepeda and Ms. Zamora witnessed sanitation
   28   workers throw their tent and the rest of their belongings into the back of the garbage


                                                    39
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 42 of 64 Page ID #:1735



    1   truck, including the chest, tarps they used to protect themselves and their belongings
    2   from the rain, their tent, other blankets, and some of their clothing.
    3        164.    All of the items that were thrown away were clean and in good condition.
    4   The tent was less than seven weeks old. The blankets had been regularly laundered, as
    5   had their clothing. Before it was thrown in the back of the trash truck and crushed, the
    6   wooden chest was clean and sturdy.
    7        165.    Ms. Zepeda and Ms. Zamora had no warning prior to LA Sanitation’s
    8   arrival that that such an action would occur. Upon information and belief, the City
    9   gave no advance notice, written or otherwise, to the residents at 6th and Ardmore prior
   10   to the March 21, 2019 cleanup.
   11        166.    Nor were Ms. Zepeda and Ms. Zamora provided any notice regarding
   12   their belongings after the action was completed. They were not given an inventory of
   13   any of the items that were destroyed or a justification for their destruction. Instead,
   14   after LA Sanitation finished crushing their belongings, LA Sanitation simply drove
   15   away.
   16        167.    Because their tent was destroyed, Ms. Zepeda and Ms. Zamora had to
   17   share a small tent with Ms. Zepeda’s uncle, who also lost his bedding during the same
   18   rapid response. On or about March 28, 2019, a member of Ktown for All provided
   19   Ms. Zepeda and Ms. Zamora with a new tent. Other items like Ms. Zepeda’s
   20   identification, have been much more difficult to replace.
   21        168.    After a second sweep in the same area a few days later, Ms. Zepeda and
   22   Ms. Zamora moved a few blocks away to Fifth Street and Harvard Blvd., where they
   23   continued to experience rapid responses by the City.
   24        169.    On or about June 11, 2019, while they were staying on Fifth St. and
   25   Harvard, LA Sanitation once again threw Ms. Zepeda and Ms. Zamora’s tent and its
   26   contents into a garbage truck.
   27        170.    Among the belongings that were thrown away were freshly cleaned
   28   clothing and a mirror that LA Sanitation workers broke while processing their tent. As


                                                    40
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 43 of 64 Page ID #:1736



    1   a part of the June 11 rapid response, LA Sanitation workers also threw out items that
    2   Ms. Zepeda and Ms. Zamora kept just outside of their tent including tools they use to
    3   repair bikes, hygiene items, canned food, and cleaning supplies and tools that they
    4   used to keep their area clean.
    5        171.    As a result of these actions, Ms. Zamora and Ms. Zepeda have had a
    6   difficult time leaving the place where they live. One of them tries to stay with their
    7   belongings at all times, but this also means that Ms. Zepeda and Ms. Zamora are
    8   exposed to the elements—first the rain in May and now the heat. This has made it
    9   difficult to look for work. In addition, even if they do find work, they are concerned
   10   that they will lose their work uniforms or equipment in the next unannounced cleanup.
   11   All of this makes it difficult for them to even imagine moving out of homelessness.
   12        172.    Claims were timely filed with the City pursuant to California Government
   13   Code Section 910 et seq on August 23, 2019. Therefore, Ms. Zepeda and Ms. Zamora
   14   have exhausted their administrative remedies.
   15   ALI EL-BEY
   16        173.    Ali El-Bey has been homeless for approximately four years and currently
   17   stays in the Koreatown neighborhood of Los Angeles. He does not stay in one
   18   particular location for long, because he experiences frequent harassment from
   19   neighbors and law enforcement officers. He also suffers from mental health issues,
   20   and does not like to be around other people. As a result, he moves from location to
   21   location, but generally stays within the boundaries of Koreatown.
   22        174.    On or about January 10, 2019, Mr. El-Bey was staying on the corner of
   23   6th and Alexandria. He has been staying there for approximately four to five days
   24   prior to January 10, 2019. He had a tent, which was wet because he had washed it the
   25   day before, and it had not dried, but it was otherwise in good condition and clean, and
   26   his belongings were packed inside the tent.
   27        175.    That morning, several LAPD patrol cars began circling the block. The
   28   officers did not make any announcements or provide warnings about an imminent


                                                   41
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 44 of 64 Page ID #:1737



    1   cleanup in the area. Nevertheless, the patrol cars were soon followed by an LA
    2   Sanitation truck, which parked near Mr. El-Bey.
    3        176.    Two LAPD officers, Defendants Does 1 and 2, approached Mr. El-Bey
    4   and instructed him that he would need to pack up his belongings and that he had ten
    5   minutes to do so.
    6        177.    The officers did not inform Mr. El-Bey why he needed to move his
    7   belongings from their present location or where he was expected to go; they simply
    8   instructed him to pack up and move.
    9        178.    Mr. El-Bey struggled to pack up his belongings into a suitcase and a cart,
   10   in an attempt to comply with the officers’ orders in the allotted time. A passer-by
   11   stopped to help Mr. El-Bey move some of his belongings.
   12        179.    After ten minutes, the officers, Does 1 and 2, informed Mr. El-Bey that
   13   his time was up. Mr. El-Bey was not permitted to pack up his tent or the remainder of
   14   the items in the tent, including his medication, government-issued identification card,
   15   clothing, and blankets.
   16        180.    When he requested additional time to remove his ID, medication, and his
   17   tent, one of the LAPD officers threatened Mr. El-Bey with arrest.
   18        181.    After Mr. El-Bey was informed he could not retrieve his tent or any
   19   additional items, sanitation workers (Does 3-7) packed up his tent with the remainder
   20   of his belongings inside, and threw it into the back of the garbage truck.
   21        182.    When it was destroyed, Mr. El-Bey’s tent was clean and in good
   22   condition, but it was wet because he had cleaned it the day before and it had not yet
   23   dried. On information and belief, the tent was destroyed because it was wet and
   24   therefore could potentially become moldy if it was stored by the City. Because it was
   25   determined that the tent could not be stored, Mr. El-Bey had to watch LA Sanitation
   26   workers throw the tent into a garbage truck. Neither the LAPD officers nor the
   27   sanitation workers offered to store Mr. El-Bey’s property; they simply threw all of his
   28   belongings into the trash.


                                                   42
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 45 of 64 Page ID #:1738



    1         183.   Along with his tent, Mr. El-Bey lost his state-issued ID, prescription
    2   medications for mental health treatment, health services card, social security card,
    3   information concerning obtaining welfare benefits, blankets, clothes, and shoes.
    4         184.   This is not the first or last time Mr. El-Bey has lost his belongings due to
    5   enforcement of LAMC 56.11. On or about June 4, 2019, Mr. El-Bey was staying near
    6   the intersection of Oakwood and Western in Koreatown. That morning, he put his tent
    7   down and left most of his belongings on the sidewalk while he went across the street
    8   to do laundry in a laundromat. While he was doing laundry, Mr. El-Bey saw LA
    9   Sanitation workers throwing his belongings into a garbage truck.
   10         185.   When Mr. El-Bey saw sanitation workers going through his belongings,
   11   he attempted to save some of what remained.
   12         186.   Mr. El-Bey was told that his belongings were being taken because they
   13   had been left unsupervised and that they had to throw his property away for “safety”
   14   reasons. Uniformed police officers were also present during this clean up and were
   15   present for this interaction.
   16         187.   LA Sanitation ultimately allowed him to keep some of what had not yet
   17   been thrown out, but sanitation workers took and destroyed the poles from Mr. El-
   18   Bey’s tent, several carts and the contents of those carts.
   19         188.   Mr. El-Bey used the carts to help him move his belongings from location
   20   to location, and the bag that was thrown away contained his medication, shoes, and
   21   some blankets.
   22         189.   When LA Sanitation seized the items from Mr. El-Bey, they did not
   23   measure the items before or after seizing the items, and they did not provide Mr. El-
   24   Bey any documentation regarding the items that were taken and destroyed.
   25         190.   Plaintiffs do not currently know the identity of the officers and sanitation
   26   workers listed above as Does 1-7.
   27   ///
   28   ///


                                                    43
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 46 of 64 Page ID #:1739



    1        191.    Claims were timely filed with the City pursuant to California Government
    2   Code Section 910 et seq on July 9, 2019 and September 13, 2019. Therefore, Mr. Al-
    3   Bey has exhausted his administrative remedies.
    4   JAMES HAUGABROOK
    5        192.    James Haugabrook is a 50 year old resident of the South Central
    6   neighborhood of Los Angeles, where he grew up and has spent most of his life. Mr.
    7   Haugabrook is a veteran of the United States military. He has been homeless and
    8   lived on the streets for the past two years.
    9        193.    For the past four to six months, Mr. Haugabrook has stayed on Figueroa
   10   St., between 53rd St. and 52nd Place, which is approximately a block away from the 110
   11   freeway in South Los Angeles. He stays in this location because the sidewalk is wide,
   12   and he is able to keep his belongings out of the way of pedestrians. It is also shaded
   13   and next to an empty lot owned by the City, and it is quieter than other areas where he
   14   has stayed in the past. Mr. Haugabrook works hard to keep his area neat and clean.
   15        194.    Despite his efforts to keep the area clean and sidewalks passable, Mr.
   16   Haugabrook has repeatedly been subjected to a number of rapid responses by LA
   17   Sanitation and the LAPD, resulting in the loss of many of his belongings.
   18        195.    On or about March 2019, LA Sanitation and LAPD came to Mr.
   19   Haugabrook’s tent to conduct a rapid response.
   20        196.    Mr. Haugabrook had no advance notice that they would be conducting the
   21   cleanup that day.
   22        197.    When LA Sanitation and LAPD arrived on the scene, they gave Mr.
   23   Haugabrook a trash bag and told him he had 15 minutes to pack his belongings and
   24   move them out of the way.
   25        198.    While Mr. Haugabrook was still in the process of packing up his
   26   belongings, LA Sanitation began processing the encampment and throwing away his
   27   belongings. Among the items that LA Sanitation threw away was a backpack, which
   28   contained medication and other items he needed to survive.


                                                       44
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 47 of 64 Page ID #:1740



    1        199.     About a month later, Mr. Haugabrook was with his belongings when LA
    2   Sanitation came to his tent. This time, they were there to collect Bulky Items.
    3        200.     Mr. Haugabrook had a small plastic lawn chair that he sat in during the
    4   day and a second dining room chair in his tent. LA Sanitation confiscated both chairs
    5   as Bulky Items. LA Sanitation workers did not measure the items before or after they
    6   seized the items, nor did they provide Mr. Haugabrook any further explanation why
    7   the chairs were considered Bulky Items. At the time the items were confiscated, Mr.
    8   Haugabrook was unaware that the items would be considered Bulky Items.
    9        201.     Although Mr. Haugabrook needed the chairs to rest during the day and he
   10   did not agree with the determination that the items were “bulky,” he did not fight with
   11   the sanitation workers because he did not want to get arrested for refusing to cooperate
   12   with city workers.
   13        202.     After LA Sanitation seized the chairs, they did not provide Mr.
   14   Haugabrook any documentation regarding the seizure of his belongings. The workers
   15   simply threw the items away.
   16        203.     On yet another occasion, Mr. Haugabrook had left his belongings for a
   17   short period of time. When he returned, all of his belongings, including his tent and
   18   other items were gone. His neighbors had been present for the cleanup and informed
   19   him that city workers threw his belongings in the back of a garbage truck.
   20        204.     Following the sweep, there was a notice posted nearby, indicating that the
   21   City had seized and stored some items in a storage facility in downtown Los Angeles,
   22   but the notice had no information about what items were stored.
   23        205.     Mr. Haugabrook did not have a reliable phone to call the number to find
   24   out if any of the items that had been stored were his, and he did not have reliable way
   25   to go to addresses located on the notices to see if his belongings were there, or to bring
   26   his belongings back if the City had stored them. As a result, he was not able to contact
   27   the City to determine if any of his belongings were stored, and he lost all of his
   28   belongings.


                                                    45
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 48 of 64 Page ID #:1741



    1         206.   Since LA Sanitation took his tent, Mr. Haugabrook has not had a proper
    2   tent to use as shelter. He has only the canvas from another tent that someone gave
    3   him, which lacks proper tent poles. Therefore, he has to tie the canvas to the fence
    4   and prop the rest of it up with items he has found on the street. On at least one
    5   occasion, LA Sanitation has seized the items he has used to prop up the tent because
    6   the items were “bulky.”
    7         207.   The constant threat of rapid responses makes it difficult for Mr.
    8   Haugabrook to leave his belongings during the day. On or about June 24, 2019, LA
    9   Sanitation conducted another unannounced rapid response where Mr. Haugabrook
   10   lives. This time, Mr. Haugabrook was present, and LA Sanitation did not seize his
   11   belongings. However, his neighbors were not present, and LA Sanitation seized and
   12   destroyed all of their belongings, even though Mr. Haugabrook was present and knew
   13   who owned the belongings.
   14         208.   Knowing that he could lose his belongings at any time has made it
   15   difficult for Mr. Haugabrook to leave his encampment. He currently has a Section 8
   16   voucher, issued by the Housing Authority. Finding a landlord to accept the voucher is
   17   already incredibly difficult, but because of the sweeps and the need to stay with his
   18   belongings, Mr. Haugabrook has found it even more difficult to search for an
   19   apartment that will accept the voucher. He is constantly concerned that he will leave
   20   and return to find that all of his belongings have been taken and destroyed.
   21         209.   Claims were timely filed with the City pursuant to California Government
   22   Code Section 910 et seq on August 23, 2019. Therefore, Mr. Haugabrook has
   23   exhausted his administrative remedies.
   24   PETE DIOCSON JR.
   25         210.   Pete Diocson Jr. was born and raised in Carson, California and at all
   26   times relevant to this complaint, lived in the Harbor City area of Los Angeles, where
   27   he had been staying for the past four or five years.
   28   ///


                                                    46
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 49 of 64 Page ID #:1742



    1        211.    On April 24, 2019, the City conducted a noticed cleanup of a homeless
    2   encampment on Lomita and McCoy in the Harbor City neighborhood of Los Angeles.
    3        212.    That morning, Mr. Diocson was at the encampment and was aware that a
    4   cleanup would be taking place that day. In anticipation of the cleanup, Mr. Diocson
    5   had brought his dog Bella to stay with his ex-girlfriend, who does not live in the
    6   encampment. He knew that cleanups could be extremely chaotic, and he was worried
    7   that Bella would be scared by all the commotion.
    8        213.    On the morning of the cleanup, Mr. Diocson packed up his belongings to
    9   move out of the area, including his tent and other possessions. Among his belongings
   10   was a medium-sized wire kennel for Bella, which he kept in his tent and used to keep
   11   her secure at night.
   12        214.    As Mr. Diocson attempted to remove his belongings from the area,
   13   including Bella’s kennel, he was stopped by LAPD Officer Lopez, who, on
   14   information and belief, is a member of the South HOPE team. Officer Lopez
   15   informed Mr. Diocson that Bella’s kennel was a Bulky Item, and that he could not take
   16   it with him. He had to leave it behind.
   17        215.    Although Mr. Diocson did not realize that the kennel would be
   18   considered a Bulky Item or agree with the determination that it was a Bulky Item, he
   19   was afraid to challenge the LAPD officer. Mr. Diocson had seen other individuals
   20   arrested by LAPD officers when they tried to challenge sanitation workers’
   21   determinations about what items would be thrown away. Because he feared arrest, he
   22   left the kennel behind. He moved around the corner with the rest of his neighbors to
   23   wait for the cleanup to finish.
   24        216.    Approximately two hours later, the kennel was crushed by an LA
   25   Sanitation bulldozer and thrown away.
   26        217.    After Mr. Diocson’s kennel for Bella was taken and destroyed, he was
   27   constantly worried that Bella would get loose and run into traffic. He had difficulty
   28   sleeping because he did not have the peace of mind he had when Bella was secure in


                                                   47
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 50 of 64 Page ID #:1743



    1   the kennel at night. A friend helped him get another kennel to replace the one that was
    2   taken, but he now he is worried that this one will be taken and destroyed as well.
    3        218.    Claims were timely filed with the City pursuant to California Government
    4   Code Section 910 et seq on August 23, 2019. Therefore, Mr. Dioscon has exhausted
    5   his administrative remedies.
    6   MARQUIS ASHLEY
    7        219.    Marquis Ashley is an unhoused resident of the Harbor City neighborhood
    8   of Los Angeles. He has lived in and around Harbor City for most of his life. He
    9   currently lives at the homeless encampment on Lomita Boulevard. Mr. Ashley is
   10   creative and likes to work with his hands. He is currently going to welding school,
   11   and he hopes that this will help him get a job and permanent housing. During his
   12   spare time, he often finds items that have been discarded and repurposes them into
   13   useful items to use on the street. For example, he has made carts to move his
   14   belongings. Mr. Ashley constructed one cart out of old found objects and wheelchair
   15   wheels, and he attached it to his bicycle to help him move his belongings.
   16        220.    On May 21, 2019, LA Sanitation conducted a noticed cleanup at Lomita
   17   and McCoy in Harbor City.
   18        221.    Although Mr. Ashley was present at the encampment that morning, he
   19   did not see any signs indicating that the cleanup would take place that day, so he was
   20   unaware that LA Sanitation would be conducting the cleanup.
   21        222.    When LA Sanitation arrived, sanitation workers and LAPD officers gave
   22   residents a short window of time to pack up their belongings and move from the area.
   23        223.    A sanitation worker gave Mr. Ashley a trash bag for his belongings,
   24   which he filled up with his tent and other items he needed to survive. He was
   25   instructed to leave the area with his belongings.
   26        224.    Mr. Ashley packed up what he could fit in the trash bag and piled it onto
   27   his homemade cart. He also had another handmade cart in need of repairs, which he
   28   piled on top of his belongings.


                                                   48
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 51 of 64 Page ID #:1744



    1         225.   As he was attempting comply with LA Sanitation’s instructions to
    2   remove his belongings from the area, a sanitation worker stopped him and informed
    3   him that the cart attached to his bicycle and the second cart were Bulky Items. He was
    4   therefore not allowed to take them with him.
    5         226.   Mr. Ashley was not given any explanation why the carts were considered
    6   Bulky Items. Nor was he provided any opportunity to challenge this determination.
    7         227.   Although Mr. Ashley did not agree that the items were “bulky,” and he
    8   knew that he relied on the carts to move his belongings, he did not feel he could
    9   challenge LA Sanitation’s determination. Indeed, an LAPD officer who was present
   10   at the cleanup had informed Mr. Ashley that, if he did not want to go to jail, he would
   11   have to hurry up and move from the area. Because Mr. Ashley did not want to go to
   12   jail and did not feel as though he could challenge the LA Sanitation worker’s order to
   13   surrender the carts, he left the carts behind. He knew from watching past cleanups that
   14   if he left the items behind, they would be destroyed.
   15         228.   Without the cart he used to transport his belongings, Mr. Ashley was
   16   forced to drag the rest of his belongings outside of the area that had been cordoned off
   17   by LAPD officers.
   18         229.   After LA Sanitation completed the cleanup and the LAPD officers
   19   removed the yellow caution tape, Mr. Ashley was able to drag his belongings back to
   20   the area where he lives. His carts were nowhere to be found.
   21         230.   Following the cleanup, Mr. Ashley managed to construct another cart
   22   similar to the ones that were seized and destroyed. Although the cart is incredibly
   23   useful, he does not know if the cart would be considered a bulky item and is now
   24   concerned it too will be seized and destroyed as a Bulky Item.
   25         231.   Claims were timely filed with the City pursuant to California Government
   26   Code Section 910 et seq. on August 23, 2019. Therefore, Mr. Ashley has exhausted
   27   his administrative remedies.
   28   ///


                                                   49
                                  SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 52 of 64 Page ID #:1745



    1                               FIRST CAUSE OF ACTION
    2                     Right to Be Secure From Unreasonable Seizures
                                            42 U.S.C. § 1983
    3                     Fourth Amendment, United States Constitution
    4                            Art. I, § 13, California Constitution
                                           (Facial Challenge)
    5
                           (All Plaintiffs against the City of Los Angeles)
    6
    7        232.    Plaintiffs reallege and incorporate the allegations set forth in the
    8   preceding paragraphs as though fully set forth here.
    9        233.    As written, Section 3(h) of LAMC 56.11 permits the City to immediately
   10   seize any items the City deems “bulky.” LAMC 56.11 does not require the City to
   11   seek a warrant prior to the seizure of an item it determines is “bulky,” nor must the
   12   City determine that an exception to the warrant requirement applies, such that
   13   probable cause exists to seize the item. As such, LAMC 56.11 as written violates the
   14   United States and California Constitutions because the seizure of an item based solely
   15   on the size of the item, without a warrant or probable cause, is unreasonable and
   16   contrary to the Fourth Amendment of the U.S. Constitution, as applied to the states by
   17   the Fourteenth Amendment to the U.S. Constitution; Article 1, Section 13 of the
   18   California Constitution, and 42 U.S.C. § 1983.
   19        234.    In addition to allowing the warrantless seizure of Bulky Items, as written,
   20   Section 3(h) of LAMC 56.11 explicitly permits the City to immediately destroy any
   21   items the City deems “bulky.” LAMC 56.11 does not require the City to seek a
   22   warrant prior to the destruction of an item it determines is “bulky,” nor must the City
   23   determine that an exception to the warrant requirement applies, such that probable
   24   cause exists to immediately destroy the item. As such, LAMC 56.11 as written
   25   violates the United States and California Constitutions because the destruction of an
   26   item based solely on the size of the item, without a warrant or probable cause, is
   27   unreasonable and contrary to the Fourth Amendment of the U.S. Constitution, as
   28   applied to the states by the Fourteenth Amendment to the U.S. Constitution; Article 1,


                                                    50
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 53 of 64 Page ID #:1746



    1   Section 13 of the California Constitution; and 42 U.S.C. § 1983.
    2         235.   Further, as written, LAMC 56.11(10)(d) allows the City and its
    3   employees and agents to arrest and prosecute anyone who interferes with the seizure
    4   or destruction of an item, even though the seizure or destruction of that item may
    5   violate the Fourth Amendment of the U.S. Constitution, as applied to the states by the
    6   Fourteenth Amendment to the U.S. Constitution. This provision, which prohibits an
    7   individual from interfering with a constitutionally impermissible seizure, is
    8   unconstitutional under the Fourth Amendment of the U.S. Constitution, as applied to
    9   the states by the Fourteenth Amendment to the U.S. Constitution; Article 1, Section 13
   10   of the California Constitution; and 42 U.S.C. § 1983.
   11         236.   The City has and will continue to spend municipal taxes paid by Plaintiffs
   12   into the General Fund on the enforcement of LAMC 56.11. The City’s unlawful
   13   seizure and destruction of individuals’ belongings, pursuant to the unlawful provisions
   14   of LAMC 56.11, results in the increased expenditure of funds on costs associated with
   15   the disposal of these items, But for the enforcement of this unconstitutional provision,
   16   the City would not expend the additional costs to dispose of this property.
   17         237.   As a direct and proximate consequence of the acts of the City’s agents
   18   and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   19   Plaintiffs Garcia, Zepeda, Zamora, Ashley, Diocson, El Bey, and Haugabrook
   20   (“Individual Plaintiffs”), are entitled to compensatory damages for the loss of and
   21   damage to property and other injuries to their persons that resulted from the violation
   22   of their Fourth Amendment and analogous state constitutional rights. AREPS and
   23   Ktown for All (“Organizational Plaintiffs”) are not seeking damages and move only
   24   for prospective relief, including injunctive and declaratory relief.
   25         238.   All Plaintiffs are entitled to an injunction, enjoining the City from
   26   continuing to enforce this unconstitutional law.
   27   ///
   28   ///


                                                    51
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 54 of 64 Page ID #:1747



    1                              SECOND CAUSE OF ACTION
    2                      Right to Be Secure From Unreasonable Seizures
                                             42 U.S.C. § 1983
    3                      Fourth Amendment, United States Constitution
    4                             Art. I, § 13, California Constitution
                            (All Plaintiffs against the City of Los Angeles)
    5
    6         239.   Plaintiffs re-allege and incorporate the allegations set forth in the
    7   preceding paragraphs as though fully set forth here.
    8         240.   Plaintiffs have a vested interest in their property pursuant to the U.S. and
    9   California Constitution and statutory law. The City and its employees and agents
   10   violated Plaintiffs’ constitutional right to be free from unreasonable seizure of their
   11   property by confiscating Plaintiffs’ property without a warrant and without probable
   12   cause. The City and its employees and agents further violated Plaintiffs’ constitutional
   13   right to be free from unreasonable seizure when it summarily destroyed these items,
   14   without a warrant and without probable cause. These unlawful actions were done with
   15   the specific intent to deprive Plaintiffs of their constitutional right to be secure in their
   16   property.
   17         241.   Plaintiffs are informed and believe that the acts of the City and its
   18   employees and agents were intentional in failing to protect and preserve Plaintiffs’
   19   property and that, at a minimum, the City and its employees and agents were
   20   deliberately indifferent to the likely consequence that the property would destroyed
   21   unlawfully, even though the right at issue was well-established at the time of the
   22   seizure and destruction.
   23         242.   The City’s and its employees’ and agents’ actions were taken pursuant to
   24   the City’s policies, patterns, and/or customs of seizing and destroying homeless
   25   individuals’ property without a valid warrant or probable cause.
   26         243.   These policies, patterns, and/or customs are unreasonable and contrary to
   27   the Fourth Amendment of the U.S. Constitution, as applied to the states by the
   28   Fourteenth Amendment to the U.S. Constitution; Article 1, Section 13 of the


                                                      52
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 55 of 64 Page ID #:1748



    1   California Constitution; and 42 U.S.C. § 1983.
    2         244.   To the extent the City and its employees and agents’ actions were taken
    3   pursuant to LAMC 56.11 and the 56.11 Standard Operating Protocols, these policies
    4   and practices as applied to Plaintiffs are unreasonable and contrary to the Fourth
    5   Amendment of the U.S. Constitution, as applied to the states by the Fourteenth
    6   Amendment to the U.S. Constitution; Article 1, Section 13 of the California
    7   Constitution; and 42 U.S.C. § 1983.
    8         245.   The City has and will continue to spend municipal taxes paid by Plaintiffs
    9   into the General Fund on the enforcement of LAMC 56.11. The City’s unlawful
   10   seizure and destruction of individuals’ belongings, pursuant to the unlawful provisions
   11   of LAMC 56.11, results in the increased expenditure of funds on costs associated with
   12   the disposal of these items, But for the enforcement of this unconstitutional provision,
   13   the City would not expend the additional costs to dispose of this property.
   14         246.   As a direct and proximate consequence of the acts of the City and its
   15   agents and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   16   Individual Plaintiffs are entitled to compensatory damages for the loss of and damage
   17   to property and other injuries to their persons that resulted from the violation of their
   18   Fourth Amendment rights. Organizational Plaintiffs are not seeking damages and seek
   19   only prospective relief, including injunctive and declaratory relief.
   20         247.   The City continues to engage in the customs, policies, and practices that
   21   have and continue to cause harm to all Plaintiffs, who are entitled to an injunction,
   22   enjoining the City from continuing to engage in these customs, policies, and practices.
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///


                                                    53
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 56 of 64 Page ID #:1749



    1                               THIRD CAUSE OF ACTION
    2                                     Void for Vagueness
                                42 U.S.C. § 1983 – Fourteenth Amendment
    3                         (All Plaintiffs against the City of Los Angeles)27
    4
    5         248.   Plaintiffs re-allege and incorporate the allegations set forth in the
    6   preceding paragraphs as though fully set forth here.
    7         249.   LAMC 56.11 is void for vagueness under the Fourteenth Amendment of
    8   the U.S. Constitution because it fails to define the terms Bulky Item with sufficient
    9   precession, which encourages and has resulted in arbitrary and discriminatory
   10   enforcement by the City against Plaintiffs. It also fails to provide Plaintiffs with fair
   11   notice of whether their individual items are illegal for them to have with them in
   12   public spaces.
   13         250. LAMC 56.11 is also void for vagueness under the Fourteenth
   14   Amendment of the U.S. Constitution because the term “immediate threat to public
   15   health and safety” is vague, such that it fails to provide Plaintiffs with fair notice of
   16   what items Plaintiffs can have with them in public spaces. The term is also so vague
   17   that it encourages and has resulted in arbitrary and discriminatory enforcement by the
   18   City against Plaintiffs. Further, through the 56.11 Protocols, Defendant has defined
   19   the term “immediate threat to the health and safety of the public” so broadly as to
   20   render the phrase meaningless, leaving officers with unfettered discretion to enforce
   21   the ordinance, resulting in arbitrary and discriminatory enforcement by the City
   22   against Plaintiffs. It also fails to provide Plaintiffs with fair notice of what items
   23   Plaintiffs cannot legally have with them in public spaces.
   24
   25
   26
   27    Plaintiffs understand that the Court dismissed this cause of action without leave to
        27


        amend. Dkt. 36 at 20. As such, this cause of action is no longer part of this litigation.
   28   Nonetheless, Plaintiffs are including this cause of action in the Second Amended
        Complaint to preserve all rights.

                                                     54
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 57 of 64 Page ID #:1750



    1        251.    Relying on the vague ordinance, the City has seized Plaintiffs’ property
    2   and in many instances alleged herein, immediately destroyed their property.
    3        252.    Plaintiffs fear arrest if they interfere or even protest the arbitrary
    4   decision-making by the City regarding their personal property, even though these
    5   decisions have and will continue to result in the permanent loss of these items.
    6        253.    The City has and will continue to spend municipal taxes paid by Plaintiffs
    7   into the General Fund on the enforcement of LAMC 56.11.
    8        254.    As a direct and proximate consequence of the acts of the City and its
    9   agents and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   10   Plaintiffs are entitled to compensatory damages for the loss of and damage to property
   11   and other injuries to their persons that resulted from the violation of their Fourteenth
   12   Amendment rights.
   13                             FOURTH CAUSE OF ACTION
   14                               Right to Due Process of Law
                                           42 U.S.C. § 1983
   15                  Fourteenth Amendment, United States Constitution
   16                          Art. I, § 7(a), California Constitution
                                          (Facial Challenge)
   17
             (Individual Plaintiffs and Ktown for All against the City of Los Angeles)
   18
   19        255.    Plaintiffs re-allege and incorporate the allegations set forth in the
   20   preceding paragraphs as though fully set forth here.
   21        256.    As written, Section 3(h) of LAMC 56.11 permits the City to immediately
   22   seize any items the City deems “bulky.” LAMC 56.11 does not require the City to
   23   provide any notice or opportunity to be heard before or after the items are seized. The
   24   provision also allows the City to permanently deprive Plaintiffs of their property by
   25   immediately destroying their belongings without any notice or opportunity to be
   26   heard. As such, LAMC 56.11 as written violates the United States Constitution
   27   because the seizure and destruction of an item without any due process, including
   28   adequate notice and an opportunity to be heard, violates the Fourteenth Amendment to


                                                     55
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 58 of 64 Page ID #:1751



    1   the U.S. Constitution; Article 1, Sections 1 and 7(a) of the California Constitution; and
    2   42 U.S.C. § 1983.
    3         257.   As a direct and proximate consequence of the acts of the City’s agents
    4   and employees, Plaintiffs have suffered and continue to suffer injury and loss.
    5   Individual Plaintiffs are entitled to compensatory damages for the loss of and damage
    6   to property and other injuries to their persons that resulted from the violation of their
    7   Fourteenth Amendment rights. Ktown for All is not seeking damages and moves only
    8   for prospective relief, including injunctive and declaratory relief.
    9         258.   Individual Plaintiffs and Ktown for All are entitled to an injunction,
   10   enjoining the City from continuing to enforce this unconstitutional law.
   11
   12                                FIFTH CAUSE OF ACTION
   13                                Right to Due Process of Law
                                           42 U.S.C. § 1983
   14
                     Fourteenth Amendment of the United States Constitution
   15                    Art. I, §§ 1 and 7(a) of the California Constitution
   16         (Individual Plaintiffs and Ktown for All against the City of Los Angeles)
   17         259.   Plaintiffs re-allege and incorporate the allegations set forth in the
   18   preceding paragraphs as though fully set forth here.
   19         260.   Plaintiffs have a vested interest in their property pursuant to the U.S. and
   20   California Constitutions and statutory law. The City and its employees and agents
   21   violated Plaintiffs’ rights under the U.S. and California Constitutions to due process of
   22   law by seizing their property without adequate notice and opportunity to be heard prior
   23   to depriving Plaintiffs of their property. The City and its employees and agents further
   24   violated Plaintiffs’ constitutional right to due process of law by destroying their
   25   property without adequate notice and opportunity to be heard prior to permanently
   26   depriving Plaintiffs of their property. These unlawful actions were done with the
   27   specific intent to deprive Plaintiffs of their constitutional right to due process of law.
   28   ///


                                                     56
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 59 of 64 Page ID #:1752



    1           261.   Plaintiffs are informed and believe that the acts of the City, and its
    2   employees and agents were intentional in failing to protect and preserve Plaintiffs’
    3   property and that, at a minimum, the City and its employees and agents were
    4   deliberately indifferent to the likely consequence that the property would be seized
    5   and destroyed unlawfully, even though the right at issue was well-established at the
    6   time.
    7           262.   The City’s and its employees’ and agents’ actions were taken pursuant to
    8   the City’s policies, patterns and/or customs of seizing and destroying homeless
    9   individuals’ property without adequate notice and opportunity to be heard prior to
   10   being deprived of their property. These policies, patterns, and/or customs are contrary
   11   to the Fourteenth Amendment of the U.S. Constitution; Article 1, Sections 1 and 7(a)
   12   of the California Constitution; and 42 U.S.C. § 1983.
   13           263.   To the extent the City’s and its employees’ and agents’ actions were
   14   taken pursuant to Los Angeles Municipal Code 56.11 and the 56.11 Standard
   15   Operating Protocols, the ordinance, policies and practices, as applied to Plaintiffs,
   16   violate the Fourteenth Amendment of the U.S. Constitution; Article 1, Sections 1 and
   17   7(a) of the California Constitution; and 42 U.S.C. § 1983.
   18           264.   As a direct and proximate consequence of the acts of the City and its
   19   agents and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   20   Individual Plaintiffs are entitled to compensatory damages for the loss of and damage
   21   to property and other injuries to their persons that resulted from the violation of their
   22   Fourteenth Amendment rights. Ktown for All is not seeking damages and moves only
   23   for prospective relief, including injunctive and declaratory relief.
   24           265.   The City continues to engage in the customs, policies, and practices that
   25   have caused and continue to cause harm to Ktown for All and the Individual Plaintiffs,
   26   who are entitled to an injunction, enjoining the City from continuing to engage in
   27   these customs, policies, and practices.
   28   ///


                                                      57
                                    SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 60 of 64 Page ID #:1753



    1                                SIXTH CAUSE OF ACTION
    2                             Violation of Bane Civil Rights Act
                                          Ca. Civ. Code § 52.1
    3                        (Plaintiff Ali El-Bey Against All Defendants)
    4
    5         266.    Plaintiff realleges and incorporates the allegations set forth in the
    6   proceeding paragraphs as though fully set forth herein.
    7         267.    The City’s agents and employees, including Defendant DOEs, have used
    8   arrests, threats of arrest and intimidation to interfere with Plaintiff’s right to maintain
    9   his personal possessions, Plaintiff’s right to be free from unlawful search and seizure
   10   of his possessions, and Plaintiff’s right to due process as secured by the Constitution
   11   of the United States, the Constitution of the State of California (in particular Article I
   12   sections 7 and 13), and the statutory laws of the State of California.
   13         268.    The City’s agents and employees, including Defendant DOEs, acted with
   14   disregard for Plaintiff’s rights, with the knowledge that these actions were
   15   unreasonable and violated Plaintiff’s constitutional rights, and with the intent to
   16   violate Plaintiff’s rights.
   17         269.    The actions of the City’s agents and employees, including Defendant
   18   DOEs, were taken within the scope of their employment by the City. As a direct and
   19   proximate consequence of the acts of Defendant’s agents and employees, including
   20   Defendant DOES, Plaintiff has suffered and continues to suffer injury and loss.
   21         270.    The City is liable for these actions, taken by its employees and agents,
   22   including Defendant DOEs1-10, during the course of their employment, under
   23   California Government Code Section 815.2(a).
   24         271.    Plaintiff is entitled to statutory and compensatory damages for the loss of
   25   and damage to property, violation of constitutional and statutory rights, and other
   26   injuries to his person that resulted from the violation of his rights.
   27   ///
   28   ///


                                                     58
                                      SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 61 of 64 Page ID #:1754



    1                            SEVENTH CAUSE OF ACTION
    2                         Violation of Mandatory Statutory Duty
                        Ca. Gov’t Code §815.6; Ca. Civil Code § 2080 et seq.
    3                  (Individual Plaintiffs Against the City of Los Angeles)
    4
    5         272.   California Government Code Section 815.6 creates a cause of action
    6   where a public entity fails to discharge a mandatory duty imposed by an enactment.
    7         273.   Civil Code Section 2080 et seq. imposes a mandatory statutory duty on
    8   public agencies and employees to maintain unattended property over which they have
    9   taken charge, for a minimum of 90 days, and for property that they have obtained from
   10   a person for temporary safekeeping, for 60 days. The Civil Code also imposes a
   11   mandatory duty to abide by specific procedures and processes related to the storage
   12   and disposition of property.
   13         274.   The City’s policies, practices, and conduct challenged herein violated
   14   California Civil Code Section 2080 et seq. The City’s employees and agents took
   15   charge of Plaintiffs’ property, which was not abandoned. Rather than complying with
   16   the mandatory duty under Civil Code Section 2080 et seq., the City and its employees
   17   and agents destroyed the items. The City’s agents and employees failed to protect and
   18   preserve Plaintiffs’ personal property as required by Civil Code 2080 et seq. when it
   19   was seized by Defendants from the public sidewalk; failed to provide written notice
   20   that the property would be taken and was taken; and failed to track or otherwise store
   21   the property so that it could be located on request.
   22         275.   The failure of the City’s employees and agents to comply with the
   23   mandatory duties outlined in Civil Code Section 2080 et seq. proximately caused
   24   Plaintiffs harm, including emotional distress, anxiety, and pain and suffering, and they
   25   are entitled to compensatory damages for those injuries as permitted by law.
   26   ///
   27   ///
   28   ///


                                                    59
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 62 of 64 Page ID #:1755



    1                                   PRAYER FOR RELIEF
    2         WHEREFORE, Plaintiffs pray as follows:
    3   For Individual Plaintiffs:
    4         a.     Damages according to proof for the loss of Plaintiffs’ property, the
    5   violation of their constitutional and statutory rights; and for pain and suffering
    6   resulting from the unlawful conduct of Defendants.
    7
    8   For all Plaintiffs:
    9         a.     a declaratory judgment that Los Angeles Municipal Code Section 56.11
   10   as written and as applied to Plaintiffs violates the United States and California
   11   Constitutions;
   12         b.     a declaratory judgment that the City’s policies, practices, and conduct as
   13   alleged herein, violate Plaintiffs’ rights under the United States and California
   14   Constitutions;
   15         c.     an order enjoining and restraining Defendants from engaging in the
   16   policies, practices, and conduct complained of herein, including an order enjoining
   17   and restraining the City from enforcing the challenged provisions of Los Angeles
   18   Municipal Code Section 56.11;
   19         d. costs of suit and attorney fees as provided by law; and
   20         e. all such relief as the Court deems just and proper.
   21
   22   Dated: March 12, 2020            Respectfully submitted,
   23                                    LEGAL AID FOUNDATION OF LOS ANGELES
   24
   25                                    /s/ Shayla Myers
   26                                    By: Shayla Myers
   27                                    Attorneys for Plaintiffs, Gladys Zepeda, Miriam
                                         Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
   28                                    Ashley, James Haugabrook, and Ktown for All.


                                                    60
                                     SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 63 of 64 Page ID #:1756



    1                               SCHONBRUN SEPLOW HARRIS & HOFFMAN
    2
                                    LLP

    3                               /s/ Catherine Sweetser
    4                               By: Catherine Sweetser
    5                               Attorneys for All Plaintiffs.
    6
    7                               KIRKLAND & ELLIS LLP
    8
                                    /s/ Benjamin Allen Herbert
    9
   10                               By: Benjamin Allen Herbert
                                    Attorneys for Plaintiffs, Ktown for All, Janet Garcia,
   11
                                    Pete Diocson Jr., Marquis Ashley, Ali El-Bey, and
   12                               Association for Responsible and Equitable Public
   13
                                    Spending.

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                               61
                              SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 43 Filed 03/12/20 Page 64 of 64 Page ID #:1757



    1                               DEMAND FOR JURY TRIAL
    2         Plaintiffs hereby respectfully demand that a trial by jury be conducted with
    3   respect to all issues presented herein.
    4
    5   Dated: September 23, 2019                 Respectfully submitted,
    6                                    LEGAL AID FOUNDATION OF LOS ANGELES
    7
    8                                    /s/ Shayla Myers
    9                                    By: Shayla Myers
   10                                    Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                         Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
   11                                    Ashley, James Haugabrook, and Ktown for All.
   12
                                         SCHONBRUN SEPLOW HARRIS & HOFFMAN
   13                                    LLP
   14
                                          /s/ Catherine Sweetser
   15
                                         By: Catherine Sweetser
   16
                                         Attorneys for All Plaintiffs.
   17
   18                                    KIRKLAND & ELLIS LLP
   19
   20                                    /s/ Benjamin Allen Herbert
   21
                                         By: Benjamin Allen Herbert
   22                                    Attorneys for Plaintiffs, Ktown for All, Janet Garcia,
   23                                    Pete Diocson Jr., Marquis Ashley, Ali El-Bey, and
                                         Association for Responsible and Equitable Public
   24
                                         Spending.
   25
   26
   27
   28



                                                     62
                                   SECOND AMENDED COMPLAINT
